EXHIBIT 10.1
Execution Copy






--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
by and among
TRI-NVS HOLDINGS, LLC,
TRI-NORTHERN ACQUISITION HOLDINGS, INC.
And
ANIXTER INC.




Dated as of August 8, 2014





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
PURCHASE AND SALE OF SHARES
 
 
 
 
1.01
Purchase and Sale of Shares
1
1.02
Calculation of Closing and Final Consideration
2
1.03
The Closing
4
1.04
Withholding
4
 
 
 
 
ARTICLE II
 
 
 
 
 
CONDITIONS TO CLOSING
 
 
 
 
2.01
Conditions to All Parties’ Obligations
5
2.02
Conditions to Buyer’s Obligations
5
2.03
Conditions to Seller’s and the Company’s Obligations
7
2.04
Waiver of Conditions
8
 
 
 
 
ARTICLE III
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
 
 
 
3.01
Organization and Power
9
3.02
Authorization; Valid and Binding Agreement
9
3.03
No Breach
9
3.04
Ownership
9
 
 
 
 
ARTICLE IV
 
 
 
 
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
 
 
 
4.01
Organization and Corporate Power
9
4.02
Subsidiaries
10
4.03
Authorization; Valid and Binding Agreement; No Breach
10
4.04
Capitalization
11
4.05
Financial Statements; No Undisclosed Liabilities
11
4.06
Absence of Certain Developments
12
4.07
Title to Properties
14
4.08
Tax Matters
15
4.09
Contracts and Commitments
17
4.10
Intellectual Property
19
4.11
Litigation
19
4.12
Employee Benefit Plans
19


i

--------------------------------------------------------------------------------




4.13
Insurance
21
4.14
Compliance with Laws; Permits
21
4.15
Environmental Compliance and Conditions
22
4.16
Affiliated Transactions
22
4.17
Employment and Labor Matters
23
4.18
Brokerage
23
4.19
Accounts Receivable
24
4.20
Inventories
24
4.21
Books and Records
24
4.22
OFAC
24
4.23
Customers and Suppliers
24
4.24
Bank Accounts
25
4.25
Indebtedness
25
4.26
No Other Representations and Warranties
25
 
 
 
 
ARTICLE V
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
 
 
5.01
Organization and Power
25
5.02
Authorization; Valid and Binding Agreement
25
5.03
No Breach
26
5.04
Consents, etc.
26
5.05
Litigation
26
5.06
Brokerage
26
5.07
Investment Representation
26
5.08
Financing
27
5.09
Solvency
27
5.10
Investigation
27
 
 
 
 
ARTICLE VI
 
 
 
 
 
COVENANTS OF SELLER AND THE COMPANY
 
 
 
 
6.01
Conduct of the Business
27
6.02
Access to Books and Records
28
6.03
Regulatory Filings
28
6.04
Conditions
28
6.05
Exclusive Dealing
28
6.06
Affiliate Transactions
29
6.07
Contact with Customers, Suppliers and Other Business Relations
29
 
 
 
 
ARTICLE VII
 
 
 
 
 
COVENANTS OF BUYER
 
 
 
 
7.01
Access to Books and Records
29


ii

--------------------------------------------------------------------------------




7.02
Director and Officer Liability and Indemnification
30
7.03
Regulatory Filings
30
7.04
Conditions
31
7.05
Contact with Customers, Suppliers and Other Business Relations
31
 
 
 
 
ARTICLE VIII
 
 
 
 
 
TERMINATION
 
 
 
 
8.01
Termination
31
8.02
Effect of Termination
32
 
 
 
 
ARTICLE IX
 
 
 
 
 
ADDITIONAL COVENANTS AND AGREEMENTS
 
 
 
 
9.01
Survival
32
9.02
Indemnification for the Benefit of the Buyer Indemnitees
33
9.03
Indemnification for the Benefit of the Seller Indemnitees
35
9.04
Termination of Indemnification
35
9.05
Procedures Relating to Indemnification
36
9.06
Additional Indemnification Provisions
37
9.07
Determination of Loss Amount
37
9.08
Exclusive Remedy
38
9.09
Financing.
38
9.10
Tax Matters
39
9.11
Further Assurances
41
9.12
Additional Restricted Personnel
41
9.13
Limitation on Distributions
42
9.14
Termination of Employment Arrangements
42
 
 
 
 
ARTICLE X
 
 
 
 
 
DEFINITIONS
 
 
 
 
10.01
Definitions
42
10.02
Other Definitional Provisions
50
 
 
 
 
ARTICLE XI
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
11.01
Press Releases and Communications; Use of Company Name
51
11.02
Expenses
51
11.03
Knowledge Defined
51
11.04
Notices
51
11.05
Assignment
53
11.06
Severability
53


iii

--------------------------------------------------------------------------------




11.07
No Strict Construction
54
11.08
Amendment and Waiver
54
11.09
Complete Agreement
54
11.10
Counterparts
55
11.11
Governing Law
55
11.12
CONSENT TO JURISDICTION AND SERVICE OF PROCESS
55
11.13
WAIVER OF JURY TRIAL
55
11.14
No Third Party Beneficiaries
56
11.15
Representation of Seller and its Affiliates
56
11.16
No Additional Representations; Disclaimer; Non-Recourse
57
11.17
Conflict Between Transaction Documents
58
11.18
Specific Performance
58
11.19
Electronic Delivery
59
11.20
Buyer Deliveries
59

Exhibits
 
 
Exhibit A
-
Form of Escrow and Paying Agent Agreement
Exhibit B
-
Form of Confidentiality, Non-Compete and Non-Solicit Agreement
Exhibit C
-
Form of Limited Guaranty
Exhibit D-1
-
Form of Employment Agreement - Comunale
Exhibit D-2
-
Form of Employment Agreement - Rothstein
Exhibit D-3
-
Form of Employment Agreement - Aberle
Company Disclosure Schedules
 
 
 
 
 
Schedule 1.02(b)
-
Sample Net Working Capital Calculation
Schedule 2.01(a)
-
Governmental Consents
Schedule 2.02(f)(iii)
-
Payoff of Indebtedness
Schedule 2.02(g)
-
Non-Governmental Consents
Schedule 2.02(i)
-
Employment Agreement Persons
Schedule 4.02
-
Subsidiaries
Schedule 4.03(b)
-
No Breach
Schedule 4.04
-
Capitalization
Schedule 4.05(a)
-
Financial Statements
Schedule 4.06(a)
-
Absence of Certain Developments
Schedule 4.06(b)
-
Absence of Certain Developments
Schedule 4.07(a)
-
Personal Property
Schedule 4.07(b)
-
Leased Real Property
Schedule 4.08(c)
-
Tax Disputes
Schedule 4.08(d)
-
Tax Audits
Schedule 4.08(m)
-
Tax Returns
Schedule 4.09(a)
-
Material Contracts
Schedule 4.10
-
Intellectual Property


iv

--------------------------------------------------------------------------------




Schedule 4.11
-
Litigation
Schedule 4.12(a)
-
Employee Benefits Plans
Schedule 4.12(d)
-
Required Contributions
Schedule 4.12(f)
-
Medical and Life Insurance Benefits
Schedule 4.13
-
Insurance
Schedule 4.14
-
Compliance with Laws
Schedule 4.15
-
Environmental Compliance and Conditions
Schedule 4.16(a)
-
Seller Affiliate Transactions
Schedule 4.16(b)
-
Company Affiliate Transactions
Schedule 4.16(c)
-
Other Related Party Transactions
Schedule 4.16(d)
-
Terminating Affiliate Transaction Liabilities
Schedule 4.16(e)
-
Transactions with Sellers of Acquired Businesses
Schedule 4.17
-
Employment and Labor Matters
Schedule 4.18
-
Brokerage
Schedule 4.20
-
Inventories
Schedule 4.23
-
Customers and Suppliers
Schedule 4.24
-
Bank Accounts
Schedule 4.25
-
Indebtedness
Schedule 6.06
-
Terminating Affiliate Transactions
Schedule 9.14
-
Employment Agreement Terminations
Schedule 10.01(a)
-
Accounting Principles
Schedule 11.16
-
No Additional Representations; Disclaimer; Non-Recourse






v

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of August 8, 2014,
by and among Tri-NVS Holdings, LLC, a Delaware limited liability company
(“Seller”), Tri-Northern Acquisition Holdings, Inc., a Delaware corporation (the
“Company”), and Anixter Inc., a Delaware corporation (“Buyer”). Capitalized
terms used and not otherwise defined herein have the meanings set forth in
Article X below.
WHEREAS, Seller owns all of the issued and outstanding capital stock of the
Company, which as of the date hereof consists of 1,000 shares of the Company’s
common stock, par value $0.01 per share (collectively, the “Shares”);
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Buyer desires to purchase from Seller, and Seller desires to sell to Buyer all
of such Shares; and
WHEREAS, the respective boards of managers or directors or other governing
bodies, as applicable, of Seller, the Company and Buyer have approved this
Agreement and the transactions contemplated hereby, upon the terms and subject
to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, conditions and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
1.01    Purchase and Sale of Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller will sell,
assign, transfer and convey to Buyer, and Buyer will purchase and acquire from
Seller, all of the outstanding Shares, free and clear of all Liens, other than
Liens created by Buyer or at the direction of Buyer, in exchange for the payment
of the Estimated Purchase Price in cash to Seller. Payment for such Shares will
be made by wire transfer on the Closing Date of immediately available funds to
the Escrow and Paying Agent and the Escrow and Paying Agent will pay such cash
to Seller by wire transfer of immediately available to an account or accounts
designated by Seller. In addition, at the Closing, Buyer will make the following
payments:
(a)    first, to each holder of Indebtedness of the Company and its Subsidiaries
of the type described in clauses (i) through (iii) of the definition thereof
(which are identified on Schedule 2.02(f)(iii)), the amount specified in the
payoff letters delivered by the Company to Buyer;
(b)    second, to the payees of the Seller Transaction Expenses, the amount of
the Seller Transaction Expenses in accordance with the final bills, schedule and
wire transfer instructions delivered by the Company to Buyer; and



--------------------------------------------------------------------------------




(c)    third, to the Escrow and Paying Agent, the Escrow Amount to be held in
escrow in accordance with the terms of the Escrow and Paying Agent Agreement.
1.02    Calculation of Closing and Final Consideration.
(a)For purposes of this Agreement, the “Purchase Price” means an amount equal
to:
(i)$420,000,000 (“Base Purchase Price”),
(ii)plus the Transaction Tax Benefit Amount;
(iii)plus the total amount of Cash as of immediately prior to the Closing,
(iv)minus the outstanding amount of Indebtedness of the Company and its
Subsidiaries of the type described in clauses (i) through (iii) of the
definition thereof as of immediately prior to the Closing,
(v)minus the unpaid Seller Transaction Expenses,
(vi)plus the amount, if any, by which the Net Working Capital exceeds the Net
Working Capital Target,
(vii)minus the amount, if any, by which the Net Working Capital is less than the
Net Working Capital Target,
(viii)minus the Escrow Amount, and
(ix)minus Escheat Amount.
(b)At least four (4) days prior to the Closing Date, the Company will deliver to
Buyer a statement (the “Preliminary Closing Statement”) setting forth (i) its
good faith estimates of Cash, Indebtedness, Seller Transaction Expenses and Net
Working Capital, based on the Company’s books and records and other information
available, and (ii) on the basis of the foregoing, its good faith estimate of
the Purchase Price (the “Estimated Purchase Price”). Estimates of Cash,
Indebtedness, Seller Transaction Expenses and Net Working Capital shall be
calculated in accordance with the definitions of the terms Cash, Indebtedness,
Seller Transaction Expenses, Net Working Capital and the Agreed Accounting
Principles. Upon receipt of the Preliminary Closing Statement, Buyer shall have
the opportunity to review the Preliminary Closing Statement and to the extent
Buyer has any good faith objections thereon, the parties will negotiate such
objections in good faith. If by two (2) days prior to the Closing Date, the
parties have not agreed on the Preliminary Closing Statement and the estimate of
Net Working Capital proposed by the Company exceeds the Net Working Capital
Target by $2,000,000 (the “NWC Threshold”), then the Net Working Capital used in
the Estimated Purchase Price shall be equal to the Net Working Capital Target
plus the NWC Threshold. Schedule 1.02(b) sets forth a sample calculation of the
Net Working Capital.

2

--------------------------------------------------------------------------------




(c)As promptly as possible, but in any event within 90 days after the Closing
Date, Buyer will deliver to Seller (i) an unaudited, consolidated balance sheet
of the Company and its Subsidiaries as of the Closing (which will have been
prepared with the assistance of Buyer’s or the Company’s accountants) and (ii)
Buyer’s calculation of the Purchase Price (together, the “Closing Statement”).
The Closing Statement will be prepared in a manner consistent with the
definitions of the terms Cash, Indebtedness, Seller Transaction Expenses, Net
Working Capital and the Agreed Accounting Principles. The Closing Statement will
entirely disregard (i) any and all effects on the assets or liabilities of the
Company and its Subsidiaries as a result of the transactions contemplated hereby
or of any financing or refinancing arrangements entered into at any time by
Buyer or any other transaction entered into by Buyer in connection with the
consummation of the transactions contemplated hereby, and (ii) any of the plans,
transactions, or changes which Buyer intends to initiate or make or cause to be
initiated or made after the Closing with respect to the Company and its
Subsidiaries or their business or assets, or any facts or circumstances that are
unique or particular to Buyer or any of its assets or liabilities.
(d)Each of Buyer and Seller will, and Buyer will cause the Company and its
Subsidiaries after the Closing to, (i) reasonably assist the other party and the
other party’s representatives in the review of the Preliminary Closing Statement
or the Closing Statement and the related determinations of the Estimated
Purchase Price or the Purchase Price and any disputes related thereto and
provide the other party and the other party’s representatives with reasonable
access during normal business hours to its books, records (including work
papers, schedules, memoranda and other documents), supporting data, facilities
and employees for purposes of the other party’s review of the Preliminary
Closing Statement or the Closing Statement and the related determinations of the
Estimated Purchase Price or the Purchase Price and any disputes related thereto,
and (ii) reasonably cooperate with the other party and the other party’s
representatives in connection with such review or determination, including
providing all other information reasonably necessary or useful in connection
with the review of the Preliminary Closing Statement or the Closing Statement
and the related determinations of the Estimated Purchase Price or the Purchase
Price and any disputes related thereto as is requested by the other party or the
other party’s representatives. If Seller has any objections to the Closing
Statement, Seller will deliver to Buyer a statement setting forth its objections
thereto (an “Objections Statement”), which statement will identify in reasonable
detail those items and amounts to which Seller objects (the “Disputed Items”),
and Buyer and Seller will attempt to resolve and finally determine and agree
upon the Disputed Items as promptly as practicable. If an Objections Statement
is not delivered to Buyer within 45 days after delivery of the Closing
Statement, the Closing Statement as prepared by Buyer will be final, binding and
non-appealable by the parties hereto. Seller and Buyer will negotiate in good
faith to resolve the Disputed Items and all such discussions related thereto
will (unless otherwise agreed by Buyer and Seller) be governed by Rule 408 of
the Federal Rules of Evidence and any applicable similar state rule, but if they
do not reach a final resolution within 30 days after the delivery of the
Objections Statement to Buyer, Seller and Buyer will submit any unresolved
Disputed Items to Duff & Phelps (the “Arbiter”). In the event the parties submit
any unresolved Disputed Items to the Arbiter, each party will submit a Closing
Statement (which in the case of each party may be a Closing Statement that, with
respect to the unresolved Disputed Items (but not, for the avoidance of doubt,
with respect to any other items), is different than the Closing Statement
initially submitted to Seller, or the Objections Statement delivered to Buyer,
as applicable) together with

3

--------------------------------------------------------------------------------




such supporting documentation as it deems appropriate, to the Arbiter within 10
days after the date on which such unresolved Disputed Items were submitted to
the Arbiter for resolution. Seller and Buyer will use their respective
commercially reasonable efforts to cause the Arbiter to resolve such dispute as
soon as practicable, but in any event within 30 days after the date on which the
Arbiter receives the Closing Statements prepared by Seller and Buyer, or as soon
thereafter as practicable. The Arbiter will make a written determination of each
Disputed Item within 30 days after being appointed or as soon thereafter as
practicable. In resolving any Disputed Item, the Arbiter may not assign a value
to any item greater than the greatest value for such item claimed by either
party or less than the smallest value for such item claimed by either party.
Seller and Buyer will use their respective commercially reasonable efforts to
cause the Arbiter to notify them in writing of its resolution of such dispute as
soon as practicable. The determination of the Arbiter with respect to each
Disputed Item will be final, binding and non-appealable by the parties hereto
and shall be a final arbitral award that may be entered and enforced in any
court having jurisdiction. Each party will bear its own costs and expenses in
connection with the resolution of such dispute by the Arbiter. The fees, costs
and expenses of the Arbiter will be paid by the party whose positions generally
did not prevail in the Arbiter’s resolution of the dispute, or if the Arbiter
determines that neither party could be fairly found to be the prevailing party,
then such fees, costs and expenses will be borne 50% by Seller and 50% by Buyer.
(e)If the Purchase Price as finally determined pursuant to Section 1.02(d) (the
“Final Purchase Price”) is greater than the Estimated Purchase Price, then,
within five (5) business days after the determination of Final Purchase Price,
Buyer will pay an amount equal to such excess to the Escrow and Paying Agent, by
wire transfer of immediately available funds, and the Escrow and Paying Agent
will pay to Seller such excess by wire transfer of immediately available funds.
(f)If the Final Purchase Price is less than the Estimated Purchase Price, then,
within five (5) business days after the determination of Final Purchase Price,
Seller will pay an amount equal to such shortfall to Buyer, by wire transfer of
immediately available funds.
(g)All payments required pursuant to Section 1.02(e) and Section 1.02(f) will be
deemed to be adjustments to the Purchase Price for Tax purposes.
1.03    The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Kirkland & Ellis
LLP, located at 300 North LaSalle St., Chicago, Illinois, on the second business
day following satisfaction of the conditions to the Closing set forth in Article
II or such other date as Buyer and Seller may mutually agree. The date of the
Closing is herein referred to as the “Closing Date.” The Closing will be deemed
to occur at the close of business on the Closing Date.
1.04    Withholding. Buyer, the Company and its Subsidiaries, and the Escrow and
Paying Agent shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement or the Escrow and Paying Agent
Agreement such amounts as are required to be deducted and withheld with respect
to the making of such payments under the Code or any provision of state, local
or foreign Tax law; provided that Buyer shall provide prior written notification
at least three (3) days prior to making any payment to the Seller of any amounts
Buyer intends to withhold pursuant to this Section 1.04 and shall use
commercially reasonable efforts to cooperate with Seller to eliminate any such
deductions or withholding. To the extent that amounts are so

4

--------------------------------------------------------------------------------




withheld and timely paid to the appropriate Governmental Body, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made.
ARTICLE II
CONDITIONS TO CLOSING
2.01    Conditions to All Parties’ Obligations. The obligations of the parties
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following conditions as of the Closing Date:
(a)The applicable waiting periods, if any, under the HSR Act will have expired
or been terminated; the applicable waiting period under section 123 of the
Competition Act (Canada) will have expired or been terminated; and the filings,
consents, authorizations and approvals set forth Schedule 2.01(a) shall have
been made or obtained;
(b)(i) No injunction, order, judgment, decision, determination, decree or ruling
shall have been issued, promulgated, enacted or enforced by any Governmental
Body restraining, enjoining or otherwise prohibiting the performance of this
Agreement or the consummation of any of the transactions contemplated hereby,
and (ii) except for any pending action or proceeding directly or indirectly
initiated by the party asserting its right not to consummate the transactions
contemplated by this Agreement, no action or proceeding before any Governmental
Body will be pending that seeks to prevent the performance of this Agreement or
the consummation of any of the transactions contemplated hereby, declare
unlawful the transactions contemplated by this Agreement or cause such
transactions to be rescinded; and
(c)This Agreement will not have been terminated in accordance with Section 8.01.
2.02    Conditions to Buyer’s Obligations. The obligation of Buyer to consummate
the transactions contemplated by this Agreement is subject to the satisfaction
of the following conditions as of the Closing Date:
(a)(i) Other than the Fundamental Representations, each of the representations
and warranties of Seller and the Company contained in Article III and Article
IV, respectively (A) that is qualified as to or by Material Adverse Effect, will
be true and correct as of the Closing Date as if made anew as of such date
(except to the extent any such representation and warranty expressly relates to
an earlier date (in which case as of such earlier date)), except to the extent
of changes or developments contemplated by the terms of this Agreement or caused
by the transactions contemplated hereby and (B) that is not qualified as to or
by Material Adverse Effect will be true and correct as of the Closing date as if
made anew as of such date (except to the extent any such representation and
warranty expressly relates to an earlier date (in which case as of such earlier
date)), except to the extent of changes or developments contemplated by the
terms of this Agreement or caused by the transactions contemplated hereby and
except for any failure of such representation and warranty referred to in this
clause (B) to be true and correct that has not had a Material Adverse Effect and
(ii) each of the Fundamental Representations will be true and correct in all
material

5

--------------------------------------------------------------------------------




respects as of the Closing Date as if made anew as of such date (except to the
extent any such representation and warranty expressly relates to an earlier date
(in which case as of such earlier date)), except to the extent of changes or
developments contemplated by the terms of this Agreement or caused by the
transactions contemplated hereby.
(b)The Company and Seller will have performed or complied with, as applicable,
in all material respects all of the covenants and agreements required to be
performed or complied with by them under this Agreement at or prior to the
Closing;
(c)Seller will have delivered to Buyer the stock certificates representing the
Shares, in each case accompanied by duly executed stock powers;
(d)Seller will have delivered to Buyer each of the following:
(i)a confidentiality, non-compete non-solicit agreement (the “Confidentiality,
Non-Compete and Non-Solicit Agreement”) in the form of Exhibit B attached
hereto, duly executed by Audax Fund III; and
(ii)a limited guaranty (the “Limited Guaranty”) in the form of Exhibit C
attached hereto, duly executed by Audax Fund III.
(e)There shall not have occurred any event, occurrence or development which,
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect since the date of this Agreement;
(f)The Company will have delivered to Buyer each of the following:
(i)a certificate of the Company executed by a duly authorized officer thereof,
dated the Closing Date, stating that the preconditions specified in Section
2.02(a), Section 2.02(b), and Section 2.02(e) as they relate to the Company have
been satisfied;
(ii)a copy of the Escrow and Paying Agent Agreement, duly executed by Seller and
the Escrow and Paying Agent;
(iii)payoff letters, release letters and UCC termination statements, in form and
substance reasonably satisfactory to Buyer, with respect to the payoff amounts
of the Indebtedness identified on Schedule 2.02(f)(iii);
(iv)an affidavit, executed by the Company under penalties of perjury, stating
that the Company is not and has not been a United States real property holding
corporation, dated as of the Closing Date and in form and substance required
under Treasury Regulation Sections 1.897-2(h) and 1.1445-2(c). Buyer’s only
remedy for the Company’s failure to provide such certificate will be to withhold
from the payments to be made pursuant to this Agreement any required withholding
Tax under Section 1445 of the Code in accordance with Section 1.04, and the
Company’s failure to provide such certificate will not be deemed to be a failure
of the condition set forth in this Section 2.02(f) to have been met;
(v)resignations or removals effective as of the Closing from those directors of
the Company and its Subsidiaries as Buyer may have requested in writing at least
five (5) days prior to the Closing Date;

6

--------------------------------------------------------------------------------




(vi)certified copies of the resolutions duly adopted by Seller’s board of
managers (or equivalent governing body) authorizing the execution, delivery and
performance of this Agreement and the other agreements contemplated hereby, and
the consummation of all transactions contemplated hereby and thereby; and
(vii)(A) a certified copy of the certificate of incorporation or equivalent
organizational document of the Company and each of its Subsidiaries and (B) a
certificate of good standing or equivalent certificate from the jurisdiction in
which the Company and each of its Subsidiaries is incorporated or formed, in
each case, dated within 30 days of the Closing Date.
(g)All approvals of non-governmental third parties set forth on Schedule 2.02(g)
shall have been obtained, and the Company shall have delivered evidence to Buyer
of such approvals;
(h)All Affiliate Transactions shall have been terminated, other than as
contemplated by Section 6.06, and Seller shall have delivered evidence to Buyer
of such terminations; and
(i)Employment agreements between the Company and the individuals listed on
Schedule 2.02(i) in the forms attached hereto as Exhibit D-1, Exhibit D-2 and
Exhibit D-3 shall have been duly executed by such individuals and, if signed by
Buyer, remain in full force and effect as of the Closing.
2.03    Conditions to Seller’s and the Company’s Obligations. The obligations of
the Company and Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following conditions as of the
Closing Date:
(a)(i) Other than the Buyer Fundamental Representations, the representations and
warranties of Buyer set forth in Article V hereof will be true and correct at
and as of the Closing Date as if made anew as of such date (except to the extent
any such representation and warranty expressly relates to an earlier date (in
which case as of such earlier date)), except for any failure of such
representations and warranties to be true and correct that has not had a
material adverse effect on the financial condition or operating results of Buyer
taken as a whole or on the ability of Buyer to consummate the transactions
contemplated hereby and (ii) each of the Buyer Fundamental Representations will
be true and correct in all material respects as of the Closing Date as if made
anew as of such date (except to the extent any such representation and warranty
expressly relates to an earlier date (in which case as of such earlier date)),
except to the extent of changes or developments contemplated by the terms of
this Agreement or caused by the transactions contemplated hereby;
(b)Buyer will have performed or complied with, as applicable, in all material
respects all of the covenants and agreements required to be performed or
complied with by it under this Agreement at or prior to the Closing;

7

--------------------------------------------------------------------------------




(c)Buyer will have made the payment to the Escrow and Paying Agent set forth in
Section 1.01 to be made by Buyer on the Closing Date;
(d)Buyer will have delivered to the Company each of the following:
(i)a certificate of Buyer executed by a duly authorized officer thereof, dated
the Closing Date, stating that the preconditions specified in Section 2.03(a)
and Section 2.03(b) have been satisfied;
(ii)a copy of the Escrow and Paying Agent Agreement, duly executed by Buyer;
(iii)certified copies of the resolutions duly adopted by Buyer’s board of
directors (or equivalent governing body) authorizing the execution, delivery and
performance of this Agreement and the other agreements contemplated hereby, and
the consummation of all transactions contemplated hereby and thereby; and
(iv)(A) a certified copy of the certificate of incorporation or equivalent
organizational document of Buyer and (B) a certificate of good standing or
equivalent certificate from the jurisdiction in which Buyer is incorporated or
formed, in each case, dated within 30 days of the Closing Date.
(e)Buyer will have deposited, by wire transfer of immediately available funds,
the Escrow Amount with the Escrow and Paying Agent in accordance with the terms
of the Escrow and Paying Agent Agreement;
(f)Buyer will have repaid, or caused to be repaid, on behalf of Seller, the
Company and each of its Subsidiaries, as applicable, all amounts set forth in
the payoff and release letters applicable to the Indebtedness identified on
Schedule 2.02(f)(iii), by wire transfer of immediately available funds to the
account(s) designated by the holders of such Indebtedness; and
(g)Buyer will have repaid, or caused to be repaid, on behalf of Seller, the
Company and each of its Subsidiaries, as applicable, the amounts set forth on
the final bills delivered from each payee of any portion of the Seller
Transaction Expenses, by wire transfer of immediately available funds, to the
account(s) designated by each such Person to whom such Seller Transaction
Expenses are to be paid.
2.04    Waiver of Conditions. All conditions to the Closing will be deemed to
have been satisfied or waived from and after the Closing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer as follows:



8

--------------------------------------------------------------------------------




3.01    Organization and Power. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full limited liability company power and authority to enter into
this Agreement and each Ancillary Agreement to which Seller is a party and
perform its obligations hereunder and thereunder.
3.02    Authorization; Valid and Binding Agreement. The execution, delivery and
performance of this Agreement and the Ancillary Agreements to which Seller is a
party by Seller and the consummation of the transactions contemplated hereby or
thereby have been duly and validly authorized by all requisite action on the
part of Seller, and no other proceedings on Seller’s part are necessary to
authorize the execution, delivery or performance of this Agreement or such
Ancillary Agreements. Assuming that this Agreement and the Ancillary Agreements
to which Seller is a party are valid and binding obligations of the
counter-parties hereto or thereto, such agreements constitute valid and binding
obligations of Seller, enforceable in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, or moratorium laws, other similar laws affecting creditors’
rights and general principles of equity affecting the availability of specific
performance and other equitable remedies.
3.03    No Breach. The execution, delivery and performance of this Agreement and
the Ancillary Agreements to which Seller is a party by Seller and the
consummation of the transactions contemplated hereby or thereby do not conflict
with or result in any breach of, constitute a default under, result in a
violation of, result in the creation of any Lien upon any assets of Seller, give
rise to a right of termination, cancellation or acceleration of any obligation
or to a loss of benefit under, or require any authorization, consent, approval,
exemption or other action by or notice to any Governmental Body or other third
party, under the provisions of (a) any indenture, mortgage, lease, loan
agreement or other agreement or instrument to which Seller is bound, (b) any
law, statute, rule or regulation or order, judgment or decree to which Seller is
subject, or by which any property or assets of Seller is bound or affected or
(c) the organizational documents of Seller other than any such breaches,
defaults, violations or Liens that, individually or in the aggregate, would not
have a material impact on the ability of Seller to perform any of its
obligations under this Agreement, and other than any such authorizations,
consents, approvals, exemptions or other actions required under the HSR Act or
Other Antitrust Regulations.
3.04    Ownership. Seller owns 100% of the Shares, free and clear of all Liens.
Upon payment in full of the Purchase Price, good and valid title to the Shares
will pass to Buyer, free and clear of any Liens (other than Liens created by
Buyer or at the direction of Buyer), and with no restrictions on the voting
rights or other incidents of record and beneficial ownership of the Shares.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
The Company represents and warrants to Buyer as follows:
4.01    Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and the Company

9

--------------------------------------------------------------------------------




has all requisite corporate power and authority and all authorizations, licenses
and permits necessary to own and operate its properties and to carry on its
businesses as now conducted, except where the failure to hold such
authorizations, licenses and permits would not have a material impact on the
Company’s business. The Company is qualified to do business in every
jurisdiction in which its ownership of property or the conduct of business as
now conducted requires it to qualify, except as would not, individually or in
the aggregate, reasonably be expected to prevent or materially impair the
ability of the Company to perform its obligations under this Agreement or the
Ancillary Agreements or consummate the transactions contemplated by this
Agreement or the Ancillary Agreements.
4.02    Subsidiaries. Except as set forth on Schedule 4.02, neither the Company
nor any of its Subsidiaries owns or holds the right to acquire any stock,
partnership interest, joint venture interest or other equity ownership interest
in any other Person. Each of the Company’s Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or other legal entity power and
authority and all authorizations, licenses and permits necessary to own its
properties and to carry on its businesses as now conducted and is qualified to
do business in every jurisdiction in which its ownership of property or the
conduct of businesses as now conducted requires it to qualify, except as would
not, individually or in the aggregate, reasonably be expected to prevent or
materially impair the ability of the Company or its Subsidiaries to perform
their respective obligations under this Agreement or the Ancillary Agreements or
consummate the transactions contemplated by this Agreement or the Ancillary
Agreements. Except as set forth on Schedule 4.02, there are no outstanding (a)
shares of capital stock or other equity interests or voting securities of any
Subsidiary of the Company, (b) securities convertible or exchangeable into
capital stock of any Subsidiary of the Company, (c) options, warrants, purchase
rights, subscription rights, preemptive rights, conversion rights, exchange
rights, calls, puts, rights of first refusal or other contracts that require any
Subsidiary of the Company to issue, sell or otherwise cause to become
outstanding or to acquire, repurchase or redeem capital stock of any Subsidiary
of the Company or (d) stock appreciation, phantom stock, profit participation or
similar rights with respect to any Subsidiary of the Company. All of the capital
stock and other equity interests of each of the Subsidiaries of the Company is
owned directly or indirectly, free and clear of all Liens, except as set forth
on Schedule 4.02, by the Company, and all such capital stock and other equity
interests are validly issued, fully paid and non-assessable.
4.03    Authorization; Valid and Binding Agreement; No Breach.
(a)The Company has full corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which the Company is a party, and
to consummate the transactions contemplated hereby or thereby. The execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
the Company is a party by the Company and the consummation of the transactions
contemplated hereby or thereby have been duly and validly authorized by all
requisite action on the part of the Company, and no other proceedings on the
Company’s part are necessary to authorize the execution, delivery or performance
of this Agreement or the Ancillary Agreements to which the Company is a party.
Assuming that this Agreement and such Ancillary Agreements are valid and binding
obligations of the counter-parties hereto or thereto, such agreements constitute
valid and binding obligations of the Company, enforceable in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent

10

--------------------------------------------------------------------------------




conveyance, reorganization, or moratorium laws, other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.
(b)Except as set forth on Schedule 4.03(b), the execution, delivery and
performance of this Agreement and the Ancillary Agreements to which the Company
is a party by the Company and the consummation of the transactions contemplated
hereby or thereby do not conflict with or result in any breach of, constitute a
default under, result in a violation of, result in the creation of any Lien upon
any assets of the Company or any of its Subsidiaries, give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of
benefit under, or require any authorization, consent, approval, exemption or
other action by or notice to any Governmental Body or other third party, under
(i) the provisions of the Company’s or any of its Subsidiaries’ certificate or
articles of incorporation or bylaws or applicable operating agreement (or
equivalent governing documents) (ii) any contract to which the Company or any of
its Subsidiaries is bound, or (iii) any law, statute, rule or regulation or
order, judgment or decree to which the Company, any of its Subsidiaries or any
of the property or assets of the Company or any of its Subsidiaries is subject,
other than in the case of clauses (ii) or (iii) above, any such breaches,
defaults, violations or rights that would not be material to the businesses of
the Company and its Subsidiaries as presently conducted, and other than any such
authorizations, consents, approvals, exemptions or other actions (A) required
under the HSR Act or Other Antitrust Regulations, (B) that may be required
solely by reason of Buyer’s participation in the transactions contemplated
hereby or (C) the failure of which to obtain would not be material to the
businesses of the Company and its Subsidiaries as presently conducted.
4.04    Capitalization. The Shares constitute all the capital stock of the
Company. The Shares have been duly authorized, validly issued, are fully paid
and non-assessable and are free of any preemptive rights, rights of first
refusal or “put” or “call” rights created by statute, the Company’s certificate
of incorporation or bylaws or any contract to which the Company is a party or by
which the Company is bound. Except as set forth on Schedule 4.04, the Company
does not have any other equity securities or securities containing any equity
features authorized, issued or outstanding, and there are no agreements,
options, warrants or other rights or arrangements existing or outstanding which
provide for the sale or issuance of any of the foregoing by the Company. Except
for the Shares, there are no outstanding (a) shares of capital stock or other
equity interests or voting securities of the Company, (b) securities convertible
or exchangeable into capital stock of the Company, (c) options, warrants,
purchase rights, subscription rights, preemptive rights, conversion rights,
exchange rights, calls, puts, rights of first refusal or other contracts that
require the Company to issue, sell or otherwise cause to become outstanding or
to acquire, repurchase or redeem capital stock of the Company or (d) stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company. There are no agreements or understandings in effect with respect
to the voting or transfer of any of the capital stock of the Company or any of
its Subsidiaries.
4.05    Financial Statements; No Undisclosed Liabilities.
(a)Schedule 4.05(a) consists of: (i) the Company’s unaudited consolidated
balance sheet as of May 31, 2014 (the “Latest Balance Sheet”) and the related
statement of income for the five (5) month period then ended and (ii) the
Company’s audited consolidated balance sheet

11

--------------------------------------------------------------------------------




and statements of income and cash flows for the fiscal years ended December 31,
2013 and December 31, 2012 (all such financial statements referred to in (i) and
(ii), the “Financial Statements”). The Financial Statements (i) have been
prepared from, are in accordance with and accurately reflect the information
contained in the Company’s and its Subsidiaries’ book and records and (ii)
present fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries (taken as a whole) as of the
times and for the periods referred to therein in accordance with GAAP,
consistently applied (subject in the case of the unaudited financial statements
to (x) the absence of footnote disclosures and other presentation items and (y)
changes resulting from normal, recurring, year-end adjustments).
(b)Neither the Company nor any of its Subsidiaries has any obligations or
liabilities other than (i) those accrued or expressly reserved for in line items
on the Latest Balance Sheet, (ii) those incurred in the ordinary course of the
Company’s or any of its Subsidiaries’ businesses since the date of the Latest
Balance Sheet, consistent with past practice, which, in the case of liabilities,
are of the type of that ordinarily recur and, individually or in the aggregate,
are not material in nature or amount, (iii) arising under any contract entered
into in the ordinary course of business and (iv) liabilities or obligations that
as individual items or as a series of items do not exceed $1,000,000. Except for
obligations and liabilities reflected in the Financial Statements, neither the
Company nor any of its Subsidiaries has any off balance sheet obligation or
liability of any nature (matured or unmatured, fixed or contingent) to or any
financial interest in, any third party or entities, the purpose or effect of
which is to defer, postpone, reduce or otherwise avoid or adjust the recording
of debt expenses incurred by the Company or any of its Subsidiaries. All
reserves that are set forth in or reflected in the Latest Balance Sheet have
been established in accordance with GAAP consistently applied and are adequate,
appropriate and reasonable and have been calculated in a consistent manner.
(c)To the Company’s Knowledge, neither the Company nor any of its Subsidiaries,
nor any current or former members of management or the Company’s auditors have
identified or been made aware of any fraud that involves the Company’s
management or others who have a role in the preparation of the Company’s
financial statements.
4.06    Absence of Certain Developments.
(a)Since the date of the Latest Balance Sheet, there has not been any Material
Adverse Effect. Except as set forth on Schedule 4.06(a), since the date of the
Latest Balance Sheet, the Company and its Subsidiaries have conducted their
respective businesses in the ordinary course of business in accordance with past
practice and have used commercially reasonable efforts to (i) maintain and
preserve intact their respective lines of business and goodwill associated
therewith and (ii) maintain their respective rights and franchises and preserve
satisfactory relationships with Governmental Bodies, employees and material
customers, suppliers, distributors, contractors, creditors, licensors and
licensees.
(b)Without limiting the generality of Section 4.06(a), and except as set forth
on Schedule 4.06(b) or as expressly contemplated by this Agreement, since the
date of the Latest Balance Sheet, neither the Company nor any of its
Subsidiaries has:

12

--------------------------------------------------------------------------------




(i)amended or modified its certificate of incorporation or by-laws (or
equivalent governing documents);
(ii)subjected any portion of its properties or assets to any Lien, except for
Permitted Liens;
(iii)adopted a plan of liquidation, dissolution, merger, consolidation or other
reorganization;
(iv)made any change in its accounting methods, principles or practices other
than in a manner consistent with GAAP;
(v)made any commitment with respect to, any single capital expenditure that was
in excess of $50,000 or capital expenditures that were, in the aggregate, in
excess of $200,000;
(vi)incurred, assumed or guaranteed any Indebtedness for borrowed money or
issued any debt securities other than in the ordinary course of business in
accordance with past practice pursuant to the Company’s revolving credit
facility outstanding on the date of this Agreement;
(vii)entered into any swap or hedging transaction or other derivative
agreements;
(viii)sold, leased, licensed or otherwise transferred, abandoned or permitted to
lapse any of its properties, securities, interests, businesses or assets, except
(A) dispositions of inventory, equipment or other assets that are no longer used
or useful in the conduct of the business of the Company or any of its
Subsidiaries or (B) transfers among the Company and its Subsidiaries;
(ix)sold, assigned or transferred any patents, trademarks, trade names,
copyrights, trade secrets or other intangible assets;
(x)(A) made or granted any bonus or any compensation or salary increase to any
current (or former) employee whose annual base salary is (or was at the time of
his or her termination) in excess of $75,000 (except in the ordinary course of
business in accordance with past practice), (B) made or granted any increase in
any Plan, or amended or terminated any existing Plan or employment contract or
adopted any new Plan or employment contract (except in the ordinary course of
business in accordance with past practice), (C) paid any change of control,
severance, retention or termination compensation benefits of any current or
former directors or management employees of the Company or any of its
Subsidiaries, (D) taken any action to accelerate the vesting or payment of
compensation or benefit under any Plan, (E) hired any officer or other
management employee, except to the extent necessary to replace any officer or
management employee that departed the Company or any of its Subsidiaries
following the date of the Latest Balance Sheet or (F) terminated the employment
of any director, officer or other management employee of the Company or any of
its Subsidiaries;

13

--------------------------------------------------------------------------------




(xi)consummated (A) any merger, consolidation or other business combination, or
(B) the purchase of all or a substantial portion of the assets or any stock of
any business or Person;
(xii)suffered damage to, or destruction or loss of, any of its material assets
or properties, whether or not covered by insurance;
(xiii)modified, amended or terminated any Material Contract with a customer or
supplier (other than in the ordinary course of business);
(xiv)(A) made or changed any material election in respect of Taxes; (B) adopted
or changed any accounting method in respect of Taxes; (C) filed or amended any
material Tax Return; (D) entered into any closing agreement with respect to
Taxes; (E) settled any claim or assessment in respect of Taxes; or (F) consented
to any extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes.
(xv)settled, or offered or proposed to settle, any legal proceeding (except with
respect to immaterial routine matters in the ordinary course of business
consistent with past practice);
(xvi)(A) paid, discharged or satisfied any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise) arising
otherwise than in the ordinary course of business in accordance with past
practice, other than the payment, discharge or satisfaction of liabilities
reflected or reserved against in the Latest Balance Sheet; (B) deferred payment
of any accounts payable other than in the ordinary course of business in
accordance with past practice; or (C) gave any discount, accommodation or other
concession in order to accelerate or induce the collection of any receivable
other than in the ordinary course of business in accordance with past practice;
(xvii)made any loans or advances or capital contributions to, guarantees for the
benefit of, or investments in any Persons (except to employees in the ordinary
course of business in accordance with past practice or any Subsidiary); or
(xviii)agreed, resolved or committed to do any of the foregoing.
4.07    Title to Properties.
(a)Except as set forth on Schedule 4.07(a), each of the Company and its
Subsidiaries owns good title to, or holds pursuant to valid and enforceable
leases, all of the personal property shown to be owned or leased by it on the
Latest Balance Sheet, free and clear of all Liens, except for Permitted Liens,
and except for assets disposed of by the Company or any of its Subsidiaries in
the ordinary course of business consistent with past practices since the date of
the Latest Balance Sheet.
(b)None of the Company and/or its Subsidiaries owns in fee any real property.
Schedule 4.07(b) is a true, correct and complete list of each lease or other
agreement (each, a “Lease”) pursuant to which the Company and/or any Subsidiary
of the Company leases real property (the “Leased Real Property”). The Leased
Real Property constitutes all of the real property leased, licensed, occupied
and/or otherwise used by the Company and/or any Subsidiary of the Company.
Except as set forth on Schedule 4.07(b), the Company and its Subsidiaries have
not subleased,

14

--------------------------------------------------------------------------------




licensed or otherwise granted any occupancy rights with respect to all or any
portion of the Leased Real Property, and no Person, other than the Company and
its Subsidiaries, uses or occupies (or has a right to use or occupy) the Leased
Real Property or any portion thereof. Each Lease is in full force and effect,
and the Company or a Subsidiary of the Company holds a valid and existing
leasehold interest under each such Lease. Each Lease is enforceable against the
parties thereto, subject to proper authorization and execution of such Lease by
each party (other than the Company and any Subsidiary of the Company) and the
application of any bankruptcy or creditor’s rights laws. The Company has
delivered or made available to Buyer a true, correct and complete copy of each
Lease and no Lease has been modified except pursuant to an agreement disclosed
to Buyer by the copies delivered or made available to Buyer. Neither the Company
nor any of its Subsidiaries nor, to the Company’s knowledge, any other party to
any Lease, is in default in any material respect under such Lease.
4.08    Tax Matters. Except as set forth on Schedule 4.08,
(a)The Company and its Subsidiaries have timely filed all U.S. federal and all
other material Tax Returns that are required to be filed by them and all such
Tax Returns are true, accurate and complete in all material respects. Each of
the Company and its Subsidiaries has paid or accrued all material Taxes payable
by it (whether or not shown on any such Tax Return).
(b)All material Taxes which the Company or any of its Subsidiaries is obligated
to withhold, collect or deduct from amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party have been so
withheld, collected or deducted and, to the extent required by applicable law,
timely paid to the appropriate Taxing Authority.
(c)There is no material dispute or claim concerning any Tax liability of the
Company or any of its Subsidiaries claimed or raised by any Taxing Authority of
which the Company or any of its Subsidiaries has received written notice.
Neither the Company nor any of its Subsidiaries (i) has waived (or is subject to
a waiver of) or been requested to waive any statute of limitations in respect of
material Taxes which waiver is currently in effect, or (ii) is currently the
beneficiary of any extension of time within which to file any material Tax
Return or with respect to which any material Tax assessment or deficiency that
has not yet been either paid or resolved. No power of attorney which is
currently in force has been granted by or with respect to the Company or any of
its Subsidiaries with respect to any matter relating to Taxes.
(d)There is no pending, or threatened in writing, action, audit, proceeding,
claim or investigation against the Company or any of its Subsidiaries with
respect to the assessment or collection of material Taxes. There is no pending
claim for refund made by or with respect to the Company or any of its
Subsidiaries with respect to Taxes previously paid.
(e)Except for (1) any such customary agreements with customers, vendors,
lenders, lessors or the like entered into in the ordinary course of business and
(2) any agreement (i) between the Company and any of its Subsidiaries or (ii)
among the Subsidiaries, neither the Company nor any of its Subsidiaries is a
party to any agreement, indemnity, contract or other arrangement for the
allocation or payment of Tax liabilities or payment for Tax benefits with any
Person (other than the Company or any of its Subsidiaries). Neither the Company
nor any of its Subsidiaries has any material liability for the Taxes of any
Person (other than the Company or any of its Subsidiaries)

15

--------------------------------------------------------------------------------




under Treasury Regulations section 1.1502-6 (or any similar provision of other
applicable law) as a transferee or successor.
(f)There are no material Liens for Taxes (other than Permitted Liens) upon the
assets or properties of the Company or its Subsidiaries except Liens relating to
current Taxes not yet due and payable and for which appropriate reserves have
been established in accordance with GAAP.
(g)In the last three (3) years, no written claim has been made by a Taxing
Authority with respect to the Company or any of its Subsidiaries in a
jurisdiction where such entity does not file Tax Returns that such entity is or
may be subject to taxation by that jurisdiction.
(h)Neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any Post-Closing Tax Period as a result of any (i) change made prior to the
Closing Date in any accounting method for any Pre-Closing Tax Period, (ii)
“closing agreement,” as that term is defined in Code section 7121 (or any
corresponding or similar provision of state, local or non-U.S. Tax law) executed
on or prior to the Closing Date, (iii) installment sale or open transaction
disposition made on or prior to the Closing Date, (iv) prepaid amount received
on or before the Closing Date, or (v) election made pursuant to Code section
108(i) (or any corresponding or similar provision of state, local or non-U.S.
Tax law) for any Pre-Closing Tax Period.
(i)Neither the Company nor any of its Subsidiaries has been a “United States
real property holding corporation” within the meaning of Code section 897(c)(2)
during the applicable period specified in Code section 897(c)(1)(A)(ii).
(j)Neither the Company nor any of its Subsidiaries has distributed the stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code section 355 or 361 within the two (2) years preceding the date of this
Agreement.
(k)Neither the Company nor any of its Subsidiaries is or has been a party to any
transaction that is or is substantially similar to a “listed transaction” as
defined in Code section 6707A and Treasury Regulation section 1.6011-4, or any
other transaction requiring disclosure under any similar provision of other
applicable law.
(l)The Company and its Subsidiaries are in material compliance with the relevant
transfer pricing laws.
(m)Except as set forth on Schedule 4.08(m), the Company has provided to Buyer
true, correct and complete copies of all income Tax Returns filed by the Company
or any of its Subsidiaries since December 31, 2012.



16

--------------------------------------------------------------------------------




4.09    Contracts and Commitments.
(a)Except as set forth on Schedule 4.09(a), as of the date hereof, neither the
Company nor any of its Subsidiaries is party to any:
(i)collective bargaining agreement or contract with any labor union, other than
as described in Section 4.17 hereof or Schedule 4.17;
(ii)bonus, pension, profit sharing, retirement or other form of deferred
compensation plan, other than as described in Section 4.12 hereof or the
Disclosure Schedules relating thereto;
(iii)stock purchase, stock option or similar plan;
(iv)contract for the employment of any officer, individual employee or other
person on a full-time or consulting basis providing for fixed compensation in
excess of $100,000 per annum;
(v)agreement or indenture relating to the borrowing of money or to mortgaging,
pledging or otherwise placing a Lien on any material portion of the Company’s or
any of its Subsidiaries’ assets;
(vi)guaranty of any obligation for borrowed money;
(vii)lease or agreement under which it is lessee of, or holds or operates any
personal property owned by any other party, for which the annual rental exceeds
$50,000;
(viii)lease or agreement under which it is lessor of or permits any third party
to hold or operate any property, real or personal;
(ix)contract or group of related contracts with the same party for the purchase
of products or services, under which the undelivered balance of such products
and services has a selling price in excess of $250,000;
(x)contract or group of related contracts with the same party for the sale of
products or services under which the undelivered balance of such products or
services has a sales price in excess of $250,000;
(xi)contract limiting the freedom of the Company or any of its Subsidiaries to
engage or participate, or compete with any other Person, in any line of
business, market or geographic area, or to make use of any material Intellectual
Property, or any contract granting most favored nation pricing, exclusive sales,
distribution, marketing or other exclusive rights, rights of first refusal,
rights of first negotiation or similar rights and/or terms to any Person, or any
contract otherwise limiting the right of the Company or any of its Subsidiaries
to sell, distribute or manufacture any products or services or to purchase or
otherwise obtain any software, components, parts, subassemblies or services;

17

--------------------------------------------------------------------------------




(xii)(A) partnership, joint venture or similar contract; (B) contract that
involves sharing of revenues, profits, cash flows, expenses or losses with other
Persons or (C) contract that involves the payment of royalties to any other
Person;
(xiii)contract with any investment banker, broker, advisor or similar party, or
any accountant, legal counsel or other Person retained by the Company or any of
its Subsidiaries, in connection with this Agreement and the transactions
contemplated hereby;
(xiv)contract for the acquisition of a business or entity, or assets of a
business or entity, whether by way of merger, consolidation, purchase of stock,
purchase of assets or license, or any contract pursuant to which it has any
material ownership interest in any other Person (other than its Subsidiaries)
(any such contract, an “Acquisition Contract”);
(xv)confidentiality, secrecy or non-disclosure contract other than any such
contract entered into with customers and distributors in the ordinary course of
business pursuant to the Company’s standard form (a copy of which has been
provided to Buyer), such contracts entered into with employees, consultants or
independent contractors in the ordinary course of business in accordance with
past practice or such contracts entered into in connection with the current sale
of the Company;
(xvi)material settlement agreement entered into by the Company or any of its
Subsidiaries during the past four (4) years; and
(xvii)any other contract or obligation not listed in clauses (i) through (xvi)
that was entered into in calendar year 2013 or the calendar year 2014 prior to
July 31, 2014 that individually has or had a value or payment obligation in
excess of $500,000.
(b)All Material Contracts are in written form unless otherwise disclosed on
Schedule 4.09(a). Except as designated on Schedule 4.09(a), Buyer has been given
access to a true and correct copy of all contracts listed or required to be
listed on Schedule 4.09(a) (all such contracts, whether listed or not, the
“Material Contracts” and, each, a “Material Contract”) together with all
material amendments, waivers or other changes thereto.
(c)(i) Neither the Company nor any of its Subsidiaries is in default under any
Material Contract, (ii) neither the Company nor any of its Subsidiaries has
violated any provision of, or committed or failed to perform any act which, with
or without notice, lapse of time or both would constitute a default under any
Material Contract and (iii) to the Company’s knowledge, no counter-party to any
of the Material Contracts has violated any provision of, or committed or failed
to perform any act which, with or without notice, lapse of time or both would
constitute a default under the provisions of any Material Contract, except in
each case for those violations and defaults which, individually or in the
aggregate, would not reasonably be expected to be material to the businesses of
the Company or its Subsidiaries as presently conducted. Each Material Contract
is (A) valid and binding on the Company or its respective Subsidiary and the
counter-parties thereto and (B) in full force and effect and enforceable in
accordance with its terms, in each case, subject to proper authorization and
execution of such Material Contract by each party (other than the Company and
any Subsidiary of the Company) and the application of any bankruptcy or
creditor’s

18

--------------------------------------------------------------------------------




rights laws. Neither the Company nor any of its Subsidiaries has received any
written notice or other written communication regarding any actual or possible
material violation or breach of, default under, or intention to cancel or modify
any Material Contract.
(d)All payment obligations due and owing of the Company or its Subsidiaries
under any Acquisition Contracts have been fully satisfied.
4.10    Intellectual Property. All of the patents, internet domain names,
registered trademarks, registered service marks, registered copyrights,
applications for any of the foregoing owned by the Company or any of its
Subsidiaries or used in the conduct of the Company’s and its Subsidiaries’
respective businesses (collectively, “Intellectual Property”) are set forth on
Schedule 4.10. Except as set forth on Schedule 4.10: (i) the Company or one of
its Subsidiaries owns and possesses all right, title and interest in and to, or
has a valid and enforceable license to use, the Intellectual Property, (ii)
neither the Company nor any of its Subsidiaries is currently infringing on the
intellectual property rights of any other Person, (iii) to the Company’s
knowledge, no Person is currently infringing on the Intellectual Property, and
(iv) each current and former employee, officer, contractor and consultant of the
Company and its Subsidiaries that has delivered, developed, contributed to,
modified, or improved Intellectual Property owned or purported to be owned by
the Company or any of its Subsidiaries has assigned to the Company or its
applicable Subsidiary all of such Person’s rights in such development,
contribution, modification or improvement.
4.11    Litigation. Except as set forth on Schedule 4.11, there are no material
claims, actions, proceedings or investigations pending or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries or any of
their respective properties, rights or assets or any of their respective current
or former directors, officers or employees (in their capacities as such or
relating to their employment, services or relationship with the Company or any
of its Subsidiaries), at law or in equity, or before or by any Governmental
Body. There is no judgment, award, decree, injunction or order against the
Company or any of its Subsidiaries, any of their respective assets or properties
or any of their respective current or former directors, officers or employees
(in their capacities as such or relating to their employment, services or
relationship with the Company or any of its Subsidiaries). Neither the Company
nor any of its Subsidiaries has any action, suit, proceeding, claim, mediation,
arbitration or investigation pending against any other Person.
4.12    Employee Benefit Plans.
(a)Except as set forth on Schedule 4.12(a) or as may be otherwise required under
the applicable law of any country or jurisdiction outside the United States,
with respect to employees of the Company or any of its Subsidiaries, neither the
Company, any such Subsidiary nor any entity (an “ERISA Affiliate”) that together
with the Company or any such Subsidiary would be considered a single employer
under Section 4001(b) of the Employee Retirement Income Security Act of 1974
(“ERISA”), maintains or contributes to any “pension plan” (as defined under
Section 3(2) of ERISA) (collectively, the “Pension Plans”), “welfare plan” (as
defined under Section 3(1) of ERISA) (collectively, the “Welfare Plans”)
employment, bonus, incentive compensation, stock purchase, stock option,
severance or termination pay plan, program, agreement or arrangement, or any
other material employee compensation or benefit plan, program, agreement or
arrangement (the Pension

19

--------------------------------------------------------------------------------




Plans, Welfare Plans, and each other such plan, program, agreement or
arrangement, collectively, the “Plans”).
(b)With respect to each Plan, the Company has delivered to Buyer complete copies
of each of the following documents as applicable: (i) the Plan; (ii) the most
recent annual report and actuarial report; (iii) the most recent Summary Plan
Description; (iv) if the Plan is funded through a trust or any third-party
funding vehicle, the trust or other funding agreement and most recent financial
statements thereof; and (v) the most recent determination letter received from
the Internal Revenue Service with respect to each Pension Plan that is intended
to be qualified under Section 401(a) of the Code.
(c)Each Pension Plan that is intended to be qualified under Section 401(a) of
the Code is the subject of a favorable determination letter from the Internal
Revenue Service to the effect that such Pension Plan is in compliance with all
currently applicable requirements of Section 401(a) of the Code (and as
applicable Section 401(k) of the Code) except to the extent the remedial
amendment period under Section 401(b) of the Code in respect of any such
requirement has not yet expired, and, to the Company’s knowledge, no event has
occurred that could reasonably be expected to result in disqualification of any
such Pension Plan. The Plans comply in form and in operation in all material
respects with the requirements of applicable law, including the Code and ERISA.
There are no pending or, to the Company’s knowledge, threatened claims by or on
behalf of any of the Plans or otherwise involving any Plan (other than routine
claims for benefits).
(d)Except as set forth on Schedule 4.12(d), with respect to the Plans, all
required contributions of the Company or any of its Subsidiaries or any ERISA
Affiliate due on or before the Closing Date have been made or properly accrued
on or before the Closing Date.
(e)Neither the Company, any Subsidiary of the Company nor any ERISA Affiliate
maintains or contributes to, or ever maintained or was required to contribute to
(i) any plan, program or arrangement that is or was subject to Section 302 or
Title IV of ERISA or Section 412 of the Code, or (ii) any plan, program or
arrangement that is or was a multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA.
(f)Except as set forth on Schedule 4.12(f), none of the Plans provide for
medical or life insurance benefits to retired or former employees of the Company
or any Subsidiary of the Company (other than as required under Code Section
4980B, or similar state law).
(g)The consummation of the transactions contemplated by this Agreement (whether
alone or together with any other event) will not (i) entitle any current or
former employee or director of the Company or any Subsidiary of the Company to
severance pay, unemployment compensation or any other payment or (ii) accelerate
the time of payment or vesting, or increase the amount, of compensation due any
such current or former employee or director. Neither the Company nor any
Subsidiary of the Company is a party to any agreement, contract or arrangement
that could result, separately or in the aggregate, in the payment of any “excess
parachute payments” within the meaning of Section 280G of the Code or any
benefit subject to tax under Section 409A of the Code.

20

--------------------------------------------------------------------------------




(h)With respect to each Plan established or maintained outside of the United
States of America primarily for the benefit of employees of the Company or any
Subsidiary of the Company residing outside the United States of America (a
“Foreign Benefit Plan”): (i) all employer and employee contributions to each
Foreign Benefit Plan required by law or by the terms of such Foreign Benefit
Plan have been made, or, if applicable, accrued, in accordance with normal
accounting practices; (ii) the fair market value of the assets of each funded
Foreign Benefit Plan, the liability of each insurer for any Foreign Benefit Plan
funded through insurance or the book reserve established for any Foreign Benefit
Plan, together with any accrued contributions, is sufficient to procure or
provide for the accrued benefit obligations with respect to all current and
former participants in such plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Foreign Benefit Plan and no transaction contemplated by this Agreement shall
cause such assets or insurance obligations to be less than such benefit
obligations; and (iii) each Foreign Benefit Plan required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities.
4.13    Insurance. Schedule 4.13 lists each material insurance policy maintained
by the Company and its Subsidiaries. All such insurance policies are in full
force and effect. Neither the Company nor any of its Subsidiaries is in material
default with respect to its obligations under any such insurance policies.
Neither the Company nor any of its Subsidiaries has received notice of
cancellation or non-renewal with respect to any such insurance policy, and no
insurer under any such insurance policy has disputed or denied or, to the
Company’s knowledge, threatened to dispute or deny any claim thereunder.
4.14    Compliance with Laws; Permits. Except as set forth on Schedule 4.14:
(a)The Company and its Subsidiaries are in compliance in all material respects
with all laws and orders applicable to them or any of their properties or
assets. No written notice, charge, claim or action has been received by the
Company or any of its Subsidiaries or, to the Company’s knowledge, threatened
against the Company or any of its Subsidiaries alleging any violation in any
material respect or default, in any material respect under any law or order
applicable to the Company or any of its Subsidiaries or any of the Company’s or
its Subsidiaries’ properties or assets.
(b)The Company and its Subsidiaries hold all material permits, licenses,
franchises, approvals, certificates, consents, waivers, concessions, exemptions,
orders, registrations, notices or other authorizations of any Governmental Body
necessary for it to own, lease and operate its properties and to carry on its
business as currently conducted (the “Company Permits”). All Company Permits are
in full force and effect and, since January 1, 2011, neither the Company nor any
of its Subsidiaries has received written notice to the effect that a
Governmental Body was amending, terminating, revoking or cancelling any Company
Permit. To the Company’s knowledge, the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby will not cause the
revocation or cancellation of any Company Permit.

21

--------------------------------------------------------------------------------




(c)Neither the Company nor any of its Subsidiaries has: (i) used any funds for
unlawful contributions, gifts or entertainment, or for other unlawful expenses,
related to political activity; (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns or (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977.
4.15    Environmental Compliance and Conditions. Except as set forth on Schedule
4.15:
(a)The Company and its Subsidiaries are and have been in compliance in all
material respects with all applicable Environmental Laws.
(b)The Company and its Subsidiaries hold and are and have been in compliance in
all material respects with all authorizations, licenses and permits required
under applicable Environmental Laws to operate at the Leased Real Property and
to carry on their respective businesses as now conducted.
(c)Except for matters that have been fully resolved, the Company and its
Subsidiaries have not received any written notice from any Governmental Body
regarding any actual or alleged violation in any material respect of
Environmental Laws, or any liabilities or potential liabilities for
investigation costs, cleanup costs, response costs, corrective action costs,
personal injury, property damage, natural resources damages or attorney fees
under Environmental Laws.
(d)Neither the Company nor its Subsidiaries have disposed of or released any
Hazardous Substance at, on, under or from any Leased Real Property in quantities
or concentrations that require material investigation or remediation by the
Company or its Subsidiaries. To the Company’s knowledge, no third party has
disposed of or released any Hazardous Substances at, on, under, from or to any
Leased Real Property.
(e)The Company has delivered or otherwise made available for inspection to Buyer
copies and results of any reports, data, investigations, audits, assessments
(including Phase I environmental site assessments and Phase II environmental
site assessments) studies, analyses, tests or monitoring in the possession of or
reasonably available to the Company or any of its Subsidiaries pertaining to:
(i) any unresolved environmental claims or liabilities; (ii) any Hazardous
Substances in, on, beneath or adjacent to any property currently or formerly
owned, operated or leased by the Company or any of its Subsidiaries; or (iii)
the Company’s or any of its Subsidiaries’ compliance with applicable
Environmental Laws.
4.16    Affiliated Transactions. Schedule 4.16(a) lists all contracts or
transactions (each such contract or transaction, a “Seller Affiliate
Transaction”) to or by which any of the Company, any of its Subsidiaries or the
businesses of the Company or any of its Subsidiaries, on the one hand, and
Seller or any of its Affiliates (other than the Company or any of its
Subsidiaries), or any officer or director of Seller or Audax Fund III, or to the
Company’s knowledge, any equity holder or employee of Seller or any of its
Affiliates (other than the Company or any of its Subsidiaries), on the other
hand, other than employment or equity agreements entered into in the ordinary
course in accordance with past practice, are parties or are otherwise bound or
affected. Schedule 4.16(b) lists all contracts and transactions (each such
contract or transaction, a “Company Affiliate Transaction” and together with the
Seller Affiliate Transactions, the “Affiliate Transactions”) to or by which any

22

--------------------------------------------------------------------------------




of the Company, any of its Subsidiaries or the businesses of the Company or any
of its Subsidiaries, on the one hand, and, to the Knowledge of the Company, any
employee of the Company or any of its Subsidiaries, or any officer, director of
the Company or any of its Subsidiaries (or, to the Knowledge of the Company, any
family member of any such officer, director or employee), on the other hand,
other than employment or equity agreements entered into in the ordinary course
in accordance with past practice, are parties or are otherwise bound or
affected. Except as set forth on Schedule 4.16(c), (1) neither Seller, nor any
officer or director of Seller or Audax Fund III, or to the Company’s knowledge,
any equity holder or employee of Seller or any of its Affiliates (other than the
Company or any of its Subsidiaries) provides or causes to be provided (or has
provided at any time since April 4, 2012) any assets, services or facilities to
the Company or any of its Subsidiaries or otherwise owns (or has owned at any
time since April 4, 2012) any of the assets or properties used or held for use
in the businesses of the Company or any of its Subsidiaries and (2) neither the
Company nor any of its Subsidiaries provides or causes to be provided any
assets, services or facilities to Seller or any such officer, director, manager
(or any equivalents) or Affiliate of Seller (other than the Company or any of
its Subsidiaries) or, to the Knowledge of the Company, any equity holder. Except
as set forth on Schedule 4.16(d), following the termination of the Affiliate
Transactions contemplated by Section 6.06, at the Closing there will be no
liabilities between the Company or any of its Subsidiaries, on the one hand, and
Seller, or any officer or director of Seller or Audax III, or to the Company’s
knowledge, any equity holder or employee of Seller or any of its Affiliates
(other than the Company or any of its Subsidiaries), on the other. Schedule
4.16(e) lists all contracts, transactions or understandings to or by which any
of the Company, any of its Subsidiaries or the businesses of the Company or any
of its Subsidiaries, on the one hand, and a seller (or any officer, director,
or, to the Knowledge of the Company, any employee or family member of seller or
a family member of any such officer, director or employee) of a business
acquired by the Company or any of its Subsidiaries, on the other hand, are
parties or are otherwise bound or affected.
4.17    Employment and Labor Matters. Except as set forth on Schedule 4.17, (a)
neither the Company nor any of its Subsidiaries is a party to or bound by any
collective bargaining agreement, nor has any of them experienced any strike or
material labor dispute, claim of unfair labor practices, or other collective
bargaining dispute within the past two (2) years, and (b) to the Company’s
knowledge, (i) there are no material disputes pending or threatened between the
Company or any of its Subsidiaries and any of their employees and (ii) there is
no organizational effort currently being made or threatened by or on behalf of
any labor union to organize any employees of the Company or any of its
Subsidiaries, and there are no current union representation questions involving
employees of the Company or any of its Subsidiaries. The Company and each of its
Subsidiaries are in material compliance with all applicable laws pertaining to
the employment of their employees, including all such laws relating to fair
employment practices, equal employment opportunities, prohibited discrimination
and other similar employment activities.
4.18    Brokerage. Except as set forth on Schedule 4.18, there are no claims for
brokerage commissions, finders’ fees or similar compensation in connection with
the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of Seller, the Company or any Subsidiary of the
Company.

23

--------------------------------------------------------------------------------




4.19    Accounts Receivable. All accounts receivable of the Company and its
Subsidiaries reflected on the Latest Balance Sheet or arising after the date of
the Latest Balance Sheet have arisen from bona fide transactions involving the
sale of goods or the rendering of services in the ordinary course of business in
accordance with past practice.
4.20    Inventories. All inventories of the Company and its Subsidiaries are of
a quality and quantity usable and, with respect to finished goods, salable in
the ordinary course of business, except for obsolete, damaged, defective or
slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established in accordance with
GAAP. Except as set forth on Schedule 4.20, all such inventory is owned by the
Company or its Subsidiaries free and clear of all Liens.
4.21    Books and Records. The stock record books and other similar records of
the Company and each of its Subsidiaries, all of which have been made available
to Buyer, are accurate and complete in all material respects and have been
maintained in accordance with sound business practices and an adequate system of
internal controls. The minute books of the Company and each of its Subsidiaries
contains materially accurate records of all meetings held, and corporate action
taken, by the stockholders and the boards of directors (or similar governing
bodies), and all committees thereof, of the Company and each of its
Subsidiaries.
4.22    OFAC. Neither the Company, its Subsidiaries nor any of their respective
Affiliates nor, to the Company’s knowledge, any director or officer of such
Person, is (a) the target of any executive order, law, regulation or sanction
promulgated or administered by the U.S. Department of the Treasury Office of
Foreign Asset Control or the U.S. Department of State (collectively, “U.S.
Sanctions Law”) or any law, regulation or export control administered by the
U.S. Department of Commerce (collectively, “U.S. Export Control Law”) or (b)
owned or controlled by any Person that is the target of any U.S. Sanctions Law
or U.S. Export Control Law. To the Company’s knowledge, neither the Company nor
any of its Subsidiaries, (i) sold, shipped or transshipped any goods to or
through Iran, Cuba, Sudan, Syria, Libya or to any Person that is or was the
target of any U.S. Sanctions Law or U.S. Export Control Law, or (ii) provided
any goods to a third party that were subsequently sold, shipped or transshipped
to or through, or incorporated into another product that was sold, shipped or
transshipped to or through, Iran, Cuba, Sudan, Syria, Libya or to any Person
that is or was the target of any U.S. Sanctions Law or U.S. Export Control Law.
4.23    Customers and Suppliers. Schedule 4.23 lists, as of the date of this
Agreement, the ten (10) largest customers (in terms of amounts invoiced to such
customers) of the Company and its Subsidiaries, collectively, for the twelve
month period ended June 30, 2014 (“Major Customers”). Except as set forth on
Schedule 4.23, no Major Customer has given Seller, the Company or any Subsidiary
of the Company any written notice terminating, or any written notice specifying
an intention to terminate, the business relationship between such customer and
the Company or any of its Subsidiaries, as the case may be, or materially
decreasing, or any written notice specifying the intention to materially
decrease, its rate of purchasing materials, products or services from the
Company or its Subsidiaries. The products sold or delivered (including the
features and functionality offered thereby) or services rendered by the Company
or its Subsidiaries comply in all material respects with all contractual
requirements, covenants or express or implied warranties applicable

24

--------------------------------------------------------------------------------




thereto and are not subject to any material term, condition, guaranty, warranty
or other indemnity beyond the applicable standard terms and conditions of sale
for such products and services and any warranty reserves in Net Working Capital.
Schedule 4.23 lists, as of the date of this Agreement, the ten (10) largest
suppliers (in terms of amounts invoiced to the Company and its Subsidiaries) of
the Company and its Subsidiaries, collectively, for the twelve month period
ended June 30, 2014 (“Major Suppliers”). No Major Supplier has given Seller, the
Company or any Subsidiary of the Company any written notice terminating, or any
written notice specifying an intention to terminate, the business relationship
between such supplier and the Company or its Subsidiaries, as the case may be.
4.24    Bank Accounts. Schedule 4.24 contains a complete and correct list of the
details and locations of all bank accounts and safe deposit boxes of the Company
and its Subsidiaries and the names of all persons authorized to draw on or that
have access to such accounts and/or safe deposit boxes.
4.25    Indebtedness. As of the date hereof, Schedule 4.25 contains a complete
and correct list of all Indebtedness of the Company and its Subsidiaries.
4.26    No Other Representations and Warranties. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS ARTICLE IV, NEITHER THE COMPANY NOR SELLER
MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, AND THE COMPANY AND
SELLER HEREBY DISCLAIM ANY SUCH REPRESENTATION OR WARRANTY WITH RESPECT TO THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. BUYER WILL ACQUIRE THE COMPANY AND
ITS SUBSIDIARIES WITHOUT ANY REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, IN AN “AS IS” CONDITION AND ON A “WHERE IS”
BASIS, EXCEPT AS OTHERWISE EXPRESSLY REPRESENTED OR WARRANTED IN THIS AGREEMENT.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller and the Company as follows:
5.01    Organization and Power. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the state of its organization,
with full corporate power and authority to enter into this Agreement and the
Ancillary Agreements to which Buyer is a party and perform its obligations
hereunder and thereunder.
5.02    Authorization; Valid and Binding Agreement. The execution, delivery and
performance of this Agreement and the Ancillary Agreements to which Buyer is a
party by Buyer and the consummation of the transactions contemplated hereby or
thereby have been duly and validly authorized by all requisite action on the
part of Buyer, and no other proceedings on Buyer’s

25

--------------------------------------------------------------------------------




part are necessary to authorize the execution, delivery or performance of this
Agreement or the Ancillary Agreements to which Buyer is a party. Assuming that
this Agreement and such Ancillary Agreements are valid and binding obligations
of the counter-parties hereto or thereto, such agreements constitute valid and
binding obligations of the Buyer, enforceable in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, or moratorium laws, other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.
5.03    No Breach. Buyer is not subject to or obligated, to the extent
applicable, under its governing documents, any applicable law, or rule or
regulation of any Governmental Body, or any material agreement or instrument, or
any license, franchise or permit, or any order, writ, injunction or decree,
which would be breached or violated in any material respect by its execution,
delivery or performance of this Agreement.
5.04    Consents, etc. Except for the applicable requirements of the HSR Act or
Other Antitrust Regulations, Buyer is not required to submit any notice, report
or other filing with any Governmental Body in connection with the execution,
delivery or performance by it of this Agreement or the consummation of the
transactions contemplated hereby. No consent, approval or authorization of any
Governmental Body or any other party or Person is required to be obtained by
Buyer in connection with its execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby other than
such consents, approvals or authorizations (a) required under the HSR Act or
Other Antitrust Regulations or (b) the failure of which to obtain would not
materially affect Buyer’s ability to perform under this Agreement or to
consummate the transactions contemplated hereby.
5.05    Litigation. There are no material claims, actions, proceedings or
investigations pending or, to Buyer’s Knowledge, threatened against Buyer or any
of its properties, rights or assets or any of its current or former directors,
officers or employees (in their capacities as such or relating to their
employment services or relationship with the Buyer), at law or in equity, or
before or by any Governmental Body, which would adversely affect Buyer’s ability
to perform under this Agreement or to consummate the transactions contemplated
hereby. Buyer is not subject to any outstanding judgment, order or decree of any
Governmental Body that would adversely affect Buyer’s ability to perform under
this Agreement or to consummate the transactions contemplated hereby.
5.06    Brokerage. There are no claims for brokerage commissions, finders’ fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Buyer.
5.07    Investment Representation. Buyer is acquiring the Shares for its own
account with the present intention of holding such securities for investment
purposes and not with a view to, or for sale in connection with, any
distribution of such securities in violation of any federal or state securities
laws. Buyer is an “accredited investor” as defined in Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act. Buyer
acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Shares.

26

--------------------------------------------------------------------------------




Buyer acknowledges that the Shares have not been registered under the Securities
Act, or any state or foreign securities laws and that the Shares may not be
sold, transferred, offered for sale, assigned, pledged, hypothecated or
otherwise disposed of unless such transfer, sale, assignment, pledge,
hypothecation or other disposition is pursuant to the terms of an effective
registration statement under the Securities Act, and the Shares are registered
under any applicable state or foreign securities laws or sold pursuant to an
exemption from registration under the Securities Act, and any applicable state
or foreign securities laws.
5.08    Financing. Buyer has, on the date hereof, and will have on the Closing
Date, the financial capability and all sufficient cash on hand or other
immediately available funds necessary to consummate the transactions
contemplated by this Agreement on the terms and subject to the conditions set
forth herein. Buyer affirms that it is not a condition to Closing or to any of
its obligations under this Agreement that Buyer obtains financing for the
transactions contemplated by this Agreement.
5.09    Solvency. Upon consummation of the transactions contemplated hereby,
Buyer, the Company and its Subsidiaries will not (a) be insolvent or left with
unreasonably small capital, (b) have incurred debts beyond their ability to pay
such debts as they mature, or (c) have liabilities in excess of the reasonable
market value of their assets.
5.10    Investigation. Buyer acknowledges that it is relying on its own
independent investigation and analysis in entering into the transactions
contemplated hereby. Buyer is knowledgeable about the industries in which the
Company and its Subsidiaries operate and is capable of evaluating the merits and
risks of the transactions contemplated by this Agreement and is able to bear the
substantial economic risk of such investment for an indefinite period of time.
Buyer has been afforded access to the books and records, facilities and
personnel of the Company and its Subsidiaries for purposes of conducting a due
diligence investigation and has conducted a due diligence investigation of the
Company and its Subsidiaries.
ARTICLE VI
COVENANTS OF SELLER AND THE COMPANY
6.01    Conduct of the Business.
(a)From the date hereof until the earlier of the Closing Date or the termination
of this Agreement pursuant to Section 8.01, except as otherwise provided for by
this Agreement (including the Disclosure Schedules) or consented to in writing
by Buyer (which consent will not be unreasonably withheld or delayed), the
Company will, and will cause its Subsidiaries to, (i) conduct their respective
businesses only in the ordinary course of business in accordance with past
practice and (ii) use commercially reasonable efforts to (A) maintain and
preserve intact their respective present lines of business and goodwill
associated therewith, (B) maintain their respective rights and franchises and
preserve satisfactory relationships with Governmental Bodies and employees and
material customers, suppliers, distributors, contractors, creditors, licensors,
licensees and others having material business relationships with them (to the
extent beneficial), (C) keep

27

--------------------------------------------------------------------------------




available the services of their present officers, employees and consultants and
(D) comply in all material respects with all applicable laws and the
requirements of all Material Contracts; provided, that the foregoing
notwithstanding, the Company and its Subsidiaries may use all available cash to
pay any Seller Transaction Expenses or Indebtedness prior to the Closing, for
distributions or dividends or for any other lawful purpose.
(b)From the date hereof until the Closing Date, except as otherwise provided for
by this Agreement or consented to in writing by Buyer (which consent will not be
unreasonably withheld or delayed), the Company will not, and will not permit any
of its Subsidiaries to, take any action which, if taken after the date of the
Latest Balance Sheet, would be required to be disclosed on Schedule 4.06
pursuant to Section 4.06.
6.02    Access to Books and Records. From the date hereof until the earlier of
the Closing Date or the termination of this Agreement, the Company will provide
Buyer and its authorized representatives with reasonable access, during normal
business hours and upon reasonable notice, to the books and records of the
Company and its Subsidiaries as Buyer reasonably requests with due regard to
minimizing disruption of the conduct of the Company and its Subsidiaries’
businesses, in order for Buyer to have the opportunity to make such
investigation as it shall reasonably desire to make of the affairs of the
Company and its Subsidiaries. Notwithstanding anything to the contrary in this
Section 6.02, the Company and its Subsidiaries may withhold any document (or
portions thereof) or information (i) for which disclosure is prohibited by the
terms of an agreement with a third party (provided that the Company shall use
its commercially reasonable efforts to obtain the required consent of such third
party to such access or disclosure), (ii) that may constitute privileged
attorney-client communications or attorney work product and the transfer of
which, or the provision of access to which, as reasonably determined by the
Company’s counsel, constitutes a waiver of any such privilege or (iii) if the
provision of access to such document (or portion thereof) or information, as
reasonably determined by the Company’s counsel, would conflict with applicable
laws. Buyer will treat all information obtained from or on behalf of the Company
and its Subsidiaries or otherwise as confidential and proprietary under the
Confidentiality Agreement (as defined herein).
6.03    Regulatory Filings. The Company will make or cause to be made all
filings and submissions under any material laws or regulations applicable to the
Company and its Subsidiaries for the consummation of the transactions
contemplated herein that are required as a condition to consummate the
transactions contemplated hereby and, in each case, include in each such filing
or submission a request for early termination or acceleration of any applicable
waiting or review periods, to the extent available under the applicable laws or
regulations. The Company and its Subsidiaries will coordinate and cooperate with
Buyer in exchanging such information and providing such assistance as Buyer may
reasonably request in connection with the foregoing.
6.04    Conditions. The Company will use commercially reasonable efforts to
cause the conditions set forth in Section 2.02 to be satisfied and to consummate
the transactions contemplated herein as soon as reasonably possible after the
satisfaction of the conditions set forth in Article II (other than those to be
satisfied at the Closing).
6.05    Exclusive Dealing. During the period from the date of this Agreement
through the Closing Date or the earlier termination of this Agreement pursuant
to Section 8.01, neither Seller

28

--------------------------------------------------------------------------------




nor the Company will take any action to encourage, initiate or engage in
discussions or negotiations with, provide any information to, or enter into an
agreement with, any Person (other than Buyer and its authorized representatives
(“Buyer’s Representatives”)) concerning any purchase of the Shares, any merger,
sale of substantially all of the assets of the Company and its Subsidiaries, or
similar transactions involving the Company and its Subsidiaries (other than
assets sold in the ordinary course of business).
6.06    Affiliate Transactions. Immediately prior to the Closing, except (i) for
the Ancillary Agreements, (ii) as otherwise expressly set forth in this
Agreement, (iii) as set forth on Schedule 6.06 or (iv) as otherwise agreed by
the parties after the date hereof, Seller will terminate (and if applicable,
caused its Affiliates to terminate), at no cost and without liability to the
Company or any of its Subsidiaries, all Affiliate Transactions.
6.07    Contact with Customers, Suppliers and Other Business Relations. Promptly
after the date of this Agreement, the Company and Buyer will confer and
reasonably cooperate to form a joint strategy in order for Buyer and Buyer’s
Representatives to contact and communicate with the employees, customers,
suppliers and other business relations of the Company and its Subsidiaries in
connection with the transactions contemplated hereby; provided that no contact
will be made by Buyer without prior consent of the Company (which shall not be
unreasonably withheld).
ARTICLE VII
COVENANTS OF BUYER
7.01    Access to Books and Records. From and after the Closing, Buyer will
cause the Company and its Subsidiaries to provide Seller and its authorized
representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the personnel, books and records of
the Company and its Subsidiaries with respect to periods or occurrences prior to
or on the Closing Date for purposes of complying with any applicable Tax,
financial reporting or regulatory requirements or any other reasonable business
purpose, subject to the last sentence of this Section 7.01. Unless otherwise
consented to in writing by Seller, for a period of seven (7) years following the
Closing Date, Buyer will not, and will not permit the Company or its
Subsidiaries to destroy, alter or otherwise dispose of any books and records of
the Company or its Subsidiaries, or any portions thereof, relating to periods
prior to the Closing Date without first giving reasonable prior notice to Seller
and offering to surrender to Seller such books and records or such portions
thereof. Notwithstanding anything to the contrary in this Section 7.01, Buyer
may withhold (and may cause the Company and its Subsidiaries to withhold) any
document (or portions thereof) or information (i) for which disclosure is
prohibited by the terms of an agreement with a third party (provided that Buyer
shall use its reasonable best efforts to obtain the required consent of such
third party to such access or disclosure), (ii) that may constitute privileged
attorney-client communications or attorney work product and the transfer of
which, or the provision of access to which, as reasonably determined by Buyer’s
counsel, constitutes a waiver of any such privilege or (iii) if the provision of
access to such document (or portion thereof) or information, as reasonably
determined by Buyer’s counsel, would conflict with applicable laws.
Notwithstanding the provisions of this Section 7.01, while the existence of an
adversarial proceeding between the parties

29

--------------------------------------------------------------------------------




will not abrogate or suspend the provisions of this Section 7.01, as to such
records or other information directly pertinent to such dispute, the parties may
not utilize this Section 7.01 but rather, absent agreement, must utilize the
rules of discovery.
7.02    Director and Officer Liability and Indemnification.
(a)For a period of six (6) years after the Closing, Buyer will not, and will not
permit the Company or any of its Subsidiaries to, amend, repeal or modify any
provision in the Company’s or any of its Subsidiaries’ certificate of
incorporation, bylaws or other equivalent governing documents relating to the
exculpation, indemnification or advancement of expenses of any current and
former officers or directors and/or direct or indirect stockholders (each, an
“D&O Indemnified Person”) (unless required by law), it being the intent of the
parties that the officers and directors of the Company and its Subsidiaries will
continue to be entitled to such exculpation, indemnification and advancement of
expenses to the full extent of the law.
(b)Prior to the Closing, the Company will, at the Company’s expense, obtain,
maintain and fully pay for irrevocable “tail” insurance policies naming the D&O
Indemnified Persons as direct beneficiaries with a claims period of at least six
(6) years from the Closing Date from an insurance carrier with the same or
better credit rating as the Company’s and its Subsidiaries’ current insurance
carrier with respect to directors’ liability insurance in an amount and scope at
least as favorable as the Company’s and its Subsidiaries’ existing policies with
respect to matters existing or occurring at or prior to the Closing Date. Buyer
will not, or will cause the Company and its Subsidiaries to not, cancel or
change such insurance policies in any respect.
(c)In the event that all or substantially all of the assets of the Company or
any of its Subsidiaries are sold, whether in one transaction or a series of
transactions, then Buyer, the Company and its Subsidiaries will, in each such
case, ensure that the successors and assigns of the Company and its
Subsidiaries, as applicable, assume the obligations set forth in this Section
7.02. The provisions of this Section 7.02(e) will apply to all of the successors
and assigns of the Company and its Subsidiaries.
7.03    Regulatory Filings.
(a)Buyer will, within six (6) business days after the date hereof, make or cause
to be made all appropriate filings and submissions under the HSR Act and any
Other Antitrust Regulations applicable to Buyer and its Affiliates for the
consummation of the transactions contemplated herein that are required as a
condition to consummate the transactions contemplated hereby and, in each case,
include in each such filing or submission a request for early termination or
acceleration of any applicable waiting or review periods, to the extent
available under the applicable laws or regulations. Subject to applicable laws
relating to the exchange of information, the Company will have the right to
review in advance, and to the extent practicable will consult with Buyer on, all
the information that appears in any such filings. In exercising the foregoing
right, the Company will act reasonably and as promptly as possible. Buyer will
pay all fees associated with all filings and submissions referred to in this
Section 7.03(a); provided that 50% of such fees will be treated as Seller
Transaction Expenses and provided further, that the Company will reimburse to
Buyer 50% of such fees if this Agreement is terminated in accordance with
Section 8.01.

30

--------------------------------------------------------------------------------




(b)Buyer will use its commercially reasonably efforts to comply with any
additional requests for information, including requests for production of
documents and production of witnesses for interviews or depositions by any
Governmental Body. Buyer agrees to use commercially reasonably efforts to avoid
or eliminate each and every impediment under any law that may be asserted by any
Governmental Body or any other Person so as to enable the parties to
expeditiously close the transactions contemplated hereby, including, at the
request of the Company, contesting, administratively or in court, any ruling,
order, or other action of any Governmental Body or any other Person respecting
the transactions contemplated by this Agreement; provided that Buyer shall not
be required to consent to any divestiture or other structural relief in order to
obtain clearance from any Governmental Body.
(c)Buyer will keep the Company apprised of the status of all filings and
submissions referred to in Section 7.03(a) above, including promptly furnishing
the Company with copies of notices or other communications received by Buyer in
connection therewith. Buyer will not permit any of its officers, employees or
other representatives or agents to participate in any meeting with any
Governmental Body in respect of such filings and submissions unless it consults
with the Company in advance and, to the extent permitted by such Governmental
Body, gives the Company the opportunity to attend and participate thereat.
7.04    Conditions. Buyer will use commercially reasonable efforts to cause the
conditions set forth in Section 2.03 to be satisfied and to consummate the
transactions contemplated herein as soon as reasonably possible after the
satisfaction of the conditions set forth in Article II (other than those to be
satisfied at the Closing).
7.05    Contact with Customers, Suppliers and Other Business Relations. Promptly
after the date of this Agreement, Buyer and the Company will confer and
reasonably cooperate to form a joint strategy in order for Buyer and Buyer’s
Representatives to contact and communicate with the employees, customers,
suppliers and other business relations of the Company and its Subsidiaries in
connection with the transactions contemplated hereby; provided that no contact
will be made by Buyer without prior consent of the Company (which shall not be
unreasonably withheld).
ARTICLE VIII
TERMINATION
8.01    Termination. This Agreement may be terminated at any time prior to the
Closing:
(a)by the mutual written consent of Buyer and Seller;
(b)by Buyer, if there has been a material violation or breach by the Company or
Seller of any covenant, agreement, representation or warranty contained in this
Agreement which has prevented or would prevent the satisfaction of any condition
to the obligations of Buyer at the Closing and such violation or breach has not
been waived by Buyer or, in the case of a covenant or agreement breach, cured by
the Company or Seller by the earlier of (i) the date that is ten (10) days after
written notice thereof from Buyer and (ii) the Outside Date;

31

--------------------------------------------------------------------------------




(c)by Seller, if there has been a material violation or breach by Buyer of any
covenant, agreement, representation or warranty contained in this Agreement
which has prevented or would prevent the satisfaction of any condition to the
obligations of the Company and Seller at the Closing and such violation or
breach has not been waived by Seller or, in the case of a covenant or agreement
breach, cured by Buyer by the earlier of (i) the date that is ten (10) days
after written notice thereof from Seller and (ii) the Outside Date (provided
that neither a breach by Buyer of Section 5.08 nor the failure to deliver the
full consideration payable pursuant to Article I under this Agreement at the
Closing as required hereunder will be subject to cure hereunder unless otherwise
agreed to in writing by Seller); or
(d)by either Buyer or Seller if the transactions contemplated hereby have not
been consummated by 5:00 p.m., New York City time on November 15, 2014 (the
“Outside Date”); provided, that neither Buyer nor Seller will be entitled to
terminate this Agreement pursuant to this Section 8.01(d) if such Person’s
knowing or willful breach of this Agreement has prevented the consummation of
the transactions contemplated hereby.
8.02    Effect of Termination.
(a)In the event of the termination of this Agreement by either Buyer or Seller
as provided above, the provisions of this Agreement will immediately become void
and of no further force or effect (other than this Section 8.02 and Article XI
hereof which will survive the termination of this Agreement in accordance with
their terms); provided, however, that the Confidentiality Agreement, dated May
12, 2014, between Anixter International Inc. and Tri-Northern Acquisition, Inc.
(the “Confidentiality Agreement”) will survive the termination of this Agreement
for a period of two (2) years following the date of such termination (and
notwithstanding anything contained in this Agreement or the Confidentiality
Agreement to the contrary, the Confidentiality Agreement term will be
automatically amended to be extended for such additional two-year period), and
there will be no liability on the part of any of the parties to one another,
except for fraud or any knowing or willful breaches of the covenants and
agreements contained in this Agreement (including, the failure of a party to
consummate the transactions contemplated by this Agreement following the
satisfaction of all the conditions to such party’s obligations under Article II
other than those conditions that by their nature are to be satisfied at the
Closing and are capable of being satisfied at the Closing) prior to the time of
such termination. A breach by Buyer of Section 5.08 hereof or the failure to
deliver the full consideration payable pursuant to Article I under this
Agreement at the Closing will be considered a willful breach of this Agreement
prior to the termination of this Agreement. Nothing in this Article VIII will be
deemed to impair the right of any party to compel specific performance by
another party of its obligations under this Agreement. Any claim which the
Company or Seller may have in connection with a termination of this Agreement
will be enforceable by either of the Company and Seller for the benefit of all
such Persons.
ARTICLE IX
ADDITIONAL COVENANTS AND AGGREMENTS
9.01    Survival. The representations and warranties contained in Article III,
Article IV and Article V will survive the Closing and will terminate and be of
no further force and effect on the

32

--------------------------------------------------------------------------------




date that is 18 months after the Closing Date, provided, however, that (a) the
representations and warranties set forth in Section 4.08 (Tax Matters) shall
survive until the date that is thirty (30) days after the expiration of the
applicable statute of limitations, (b) the representations and warranties set
forth in Section 4.12 (Employee Benefit Plans) and Section 4.15 (Environmental
Compliance and Conditions) shall survive until the third anniversary of the
Closing Date and (c) the Fundamental Representations shall survive until the
date that is thirty (30) days after the expiration of the applicable statute of
limitations. Except as set forth in the next sentence, the covenants and
agreements contained in this Agreement which are to be performed (x) prior to
the Closing will terminate on the Closing Date and (y) at or after the Closing
Date will survive in accordance with the terms thereof. Buyer’s right to be
indemnified for the matters set forth in (i) Section 9.02(a)(iii) shall survive
until the third anniversary of the Closing Date and (ii) Section 9.02(a)(iv)
shall survive until the date that is thirty (30) days after the expiration of
the applicable statute of limitations. No claim for indemnification hereunder
for breach of any such representations, warranties, covenants or agreements may
be made after the expiration of such applicable survival period.
9.02    Indemnification for the Benefit of the Buyer Indemnitees.
(a)From and after the Closing (but subject to the terms and conditions of this
Article IX), Seller will indemnify and hold harmless Buyer and its Affiliates
and their respective officers, directors, employees, representatives and agents
(the “Buyer Indemnitees”) against any and all losses, liabilities, damages or
expenses (including costs of investigation and defense and reasonable legal fees
and reasonable fees and expenses of experts and other professionals)
(hereinafter individually a “Loss” and collectively “Losses”) suffered or
incurred by any such Buyer Indemnitee to the extent arising or resulting from or
in connection with (i) any inaccuracy or breach of any representation or
warranty of Seller or the Company contained in Article III or Article IV of this
Agreement (without giving effect to any “materiality” or “Material Adverse
Effect” or similar qualifier contained therein), (ii) any breach of any
post-Closing covenant or agreement of Seller contained in this Agreement, (iii)
payments by, or on behalf of the Buyer, of Indebtedness or Seller Transaction
Expenses in excess of the amounts used in the calculation of the Final Purchase
Price, but only to the extent Buyer shall not have recovered for such payments
pursuant to Section 1.02(f), and (iv) Taxes of the Company and its Subsidiaries
for all Pre-Closing Tax Periods (provided, however, (1) that solely in the case
of any Taxes payable in connection with Tax Returns filed pursuant to Section
9.10(a)(i), any such Taxes shall be determined after reduction for any
Transaction Tax Deductions and (2) Seller shall only be liable under this
Section 9.02(a)(iv) to the extent that such Taxes exceed the amount included as
a Tax liability in the final calculation of Net Working Capital).
(b)Notwithstanding anything to the contrary set forth in this Agreement, even if
a Buyer Indemnitee would otherwise be entitled to recover a Loss pursuant to
this Agreement:
(i)no Buyer Indemnitee will be entitled to any indemnification for a Loss
hereunder if, with respect to any individual item of Loss, such item is less
than $25,000 (“Minor Claim”);
(ii)no Buyer Indemnitee will be entitled to any indemnification for a Loss under
Section 9.02(a)(i) unless the aggregate amount of all Losses (excluding Minor

33

--------------------------------------------------------------------------------




Claims) which the Buyer Indemnitees would otherwise recover under Section
9.02(a)(i) exceed, on a cumulative basis, an amount equal to $2,100,000 (the
“Deductible”), and then only to the extent such Losses exceed the Deductible;
provided, however, the Deductible will not apply to, and the Buyer Indemnitees
shall be entitled to indemnification without regard to the satisfaction of, the
Deductible with respect to claims for any breach of the representations and
warranties contained in Section 4.08 (Tax Matters) and for any breach of any
Fundamental Representation;
(iii)the Buyer Indemnitees will not be entitled to recover under Section
9.02(a)(i) (other than any indemnification obligation from any breach of any
Fundamental Representation) or Section 9.02(a)(iv) an amount in excess of
$10,500,000 (the “General Cap”) in the aggregate under both Section 9.02(a)(i)
and Section 9.02(a)(iv); provided that, in the event that Buyer Indemnitees have
recovered an amount equal the General Cap, Buyer Indemnitees will be entitled to
recover up to an additional $5,000,000 in the aggregate under (A) Section
9.02(a)(i) resulting from a breach of the representations and warranties
contained in Section 4.08 (Taxes) and (B) Section 9.02(a)(iv) in the aggregate
under both Section 9.02(a)(i) and Section 9.02(a)(iv);
(iv)the Buyer Indemnitees will not be entitled to recover under Section 9.02 in
excess of the amount of the Purchase Price paid to Seller.
(c)Notwithstanding any other provision of this Agreement to the contrary, Seller
will have no obligation to indemnify any of the Buyer Indemnitees from and
against any Taxes of any Person (i) for any Post-Closing Tax Period as a result
of any breach of the representations and warranties set forth in Section 4.08
(other than the representations and warranties set forth in Section 4.08(h)) and
Section 4.12, or as a result of any reduction or other diminution in net
operating loss carryforwards, net capital loss carryforwards, or Tax credits of
the Company and its Subsidiaries attributable to Pre-Closing Tax Periods, (ii)
any transaction occurring on the Closing Date but after the Closing outside the
ordinary course of business, (iii) attributable to the manner in which Buyer
finances the transactions contemplated under this Agreement, or (iv) that arise
directly as a result of (A) Buyer's amendment of any Tax Return that relates in
whole or in part to any Pre-Closing Tax Period or (B) Buyer making of any Tax
election that has retroactive effect to any Pre-Closing Tax Period.
(d)All payments under this Section 9.02 will be treated by the parties as an
adjustment to the proceeds received by Seller pursuant to Article I. The parties
agree that the Escrow Account will be treated as a contingent installment
obligation for United States federal and all applicable United States state and
local income Tax purposes, and that Buyer will be obligated to report all
income, if any, that is earned on, or derived from, the Escrow Account as income
of Buyer in the taxable year or years in which such income is properly
includible, and will be obligated to pay any Taxes attributable thereto. Each of
the parties will file all Tax Returns in a manner consistent with the foregoing.
(e)Prior to attempting to recover from Seller for any indemnifiable Losses under
this Section 9.02 or enforcing the Limited Guaranty thereof, the Buyer
Indemnities shall first attempt to recover for any such Losses from the Escrow
Funds.

34

--------------------------------------------------------------------------------




9.03    Indemnification for the Benefit of the Seller Indemnitees.
(a)From and after the Closing (but subject to the provisions of this Article
IX), Buyer will indemnify and hold harmless Seller, its members, its and their
respective Affiliates, officers, directors, employees, representatives and
agents (the “Seller Indemnitees”) against from any Losses suffered or incurred
by any such Seller Indemnitee to the extent arising or resulting from or in
connection with (i) any inaccuracy in or breach of any representation or
warranty of Buyer set forth in Article V of this Agreement (without giving
effect to any “materiality” or similar qualifier) and (ii) any breach of any
covenant or agreement of Buyer or the Company (with respect to the Company,
requiring performance after the Closing) contained in this Agreement. All
payments under this Section 9.03 will be treated by the parties as an adjustment
to the proceeds received by Seller pursuant to Article I.
(b)Notwithstanding anything to the contrary set forth in this Agreement, even if
a Seller Indemnitee would otherwise be entitled to recover a Loss pursuant to
this Agreement:
(i)no Seller Indemnitee will be entitled to any indemnification for a Loss under
Section 9.03(a)(i) unless the aggregate amount of all Losses which the Seller
Indemnitees would otherwise recover under Section 9.03(a)(i) exceed, on a
cumulative basis, an amount equal to the Deductible, and then only to the extent
such Losses exceed the Deductible; provided, however, the Deductible will not
apply to, and the Seller Indemnitees shall be entitled to indemnification
without regard to the satisfaction of, the Deductible with respect to claims for
any breach of any Buyer Fundamental Representation;
(ii)the Seller Indemnitees will not be entitled to recover under Section
9.03(a)(i) (other than any indemnification obligation under Section 9.03(a)(i)
resulting from a breach of any Buyer Fundamental Representation) an aggregate
amount in excess of the General Cap; and
(iii)the Seller Indemnitees will not be entitled to recover under Section 9.03
in excess of the amount of the Purchase Price paid to Seller.
9.04    Termination of Indemnification. The obligations to indemnify and hold
harmless a party hereto in respect of a breach of representation, warranty,
covenant or agreement will terminate on the applicable survival termination date
(as set forth in Section 9.01), unless, with respect to a representation,
warranty, covenant or agreement that terminates following the Closing Date, an
Indemnified Party has made a proper claim for indemnification pursuant to
Section 9.02 or Section 9.03 prior to such termination date, as applicable,
including by delivering a written notice (stating in reasonable detail the
amount of the Losses (if known and quantifiable) and details of and the method
of computation thereof, the nature of, and factual and legal basis for, any such
claim for indemnification, and the provisions of this Agreement upon which such
claim for indemnification is made) to the Indemnifying Party. If an Indemnified
Party has made a proper claim for indemnification pursuant to this Article IX
prior to such termination date, then such claim will not be extinguished by the
passage of the deadlines set forth in Section 9.01.

35

--------------------------------------------------------------------------------




9.05    Procedures Relating to Indemnification.
(a)In order for a party (the “Indemnified Party”) to be entitled to any
indemnification provided for under this Agreement in respect of a claim or
demand made by any Person against the Indemnified Party (a “Third-Party Claim”),
such Indemnified Party must notify the indemnifying party (the “Indemnifying
Party”) in writing, and in reasonable detail, of the Third-Party Claim as
promptly as reasonably possible after receipt by such Indemnified Party of
notice of the Third-Party Claim; provided that failure to give such notification
on a timely basis will not affect the indemnification provided hereunder except
to the extent the Indemnifying Party will have been actually and materially
prejudiced as a result of such failure. Thereafter, the Indemnified Party will
deliver to the Indemnifying Party, within a reasonable time after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the
Third-Party Claim.
(b)Except with respect to Third-Party Claims by a Taxing Authority in respect of
Taxes (which shall be governed by Section 9.10(c)), any Indemnifying Party will
be entitled to participate in the defense of a Third-Party Claim at such
Indemnifying Party’s expense, and at its option, by notice to the Indemnified
Party delivered within fifteen (15) days of the receipt of notice of such
Third-Party Claim, will be entitled to assume the defense thereof (at the
expense of such Indemnifying Party) by appointing its own counsel (which counsel
must be reasonably satisfactory to the Indemnified Party) in connection with
such defense, which notice shall state that, assuming the facts then presented
to the Indemnifying Party by the Indemnified Party are true, the Indemnifying
Party shall indemnify the Indemnified Party for the Losses (subject to all of
the limitations set forth in this Article IX) the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim to the extent provided in this Article IX; provided, however,
that unless otherwise consented by the Indemnified Party, the Indemnifying Party
may not assume and conduct the defense of such Third-Party Claim if such
Third-Party Claim seeks an injunction or other equitable relief against the
Indemnified Party; provided, further, that any Indemnifying Party will continue
to be entitled to assert any limitation on any Third-Party Claims contained
herein; and provided, further, that the Indemnified Party will be entitled to
participate in the defense of such Third-Party Claim and to employ counsel of
its choice for such purpose as counsel of record, if applicable (and the parties
shall jointly control the defense), and the fees and expenses of such separate
counsel will be borne solely by the Indemnifying Party if (i) there exists any
actual or potential conflict of interest between the Indemnified Party and the
Indemnifying Party in connection with the defense of the Third-Party Claim that
would make representation by the same counsel or the counsel selected by the
Indemnifying Party inappropriate, (ii) such Third-Party Claim seeks an
injunction or other equitable relief against the Indemnified Party, (iii) such
Third-Party Claim is related to or otherwise arises in connection with any
criminal or regulatory enforcement action or (iv) the Indemnifying Party has
failed or is failing to vigorously prosecute or defend such Third-Party Claim or
shall have failed to engaged counsel reasonably satisfactory to the Indemnified
Party within fifteen (15) days of the receipt of notice of such Third-Party
Claim. If the Indemnifying Party controls the defense of any such Third-Party
Claim then the Indemnifying Party will be entitled to settle such Third-Party
Claim; provided that the Indemnifying Party will obtain the prior written
consent of the Indemnified Party (which consent will not be unreasonably
withheld, conditioned or delayed) before entering into any settlement of a
Third-Party Claim, pursuant to or as a result of such settlement, (x) injunctive
or other equitable

36

--------------------------------------------------------------------------------




relief will be imposed against the Indemnified Party, (y) such settlement does
not expressly and unconditionally release the Indemnified Party from all
liabilities and obligations with respect to such Third-Party Claim, without
prejudice or (z) such settlement involves a finding or admission or any
wrongdoing on the part of the Indemnified Party. If the Indemnifying Party
chooses to defend any Third-Party Claim, all the parties will reasonably
cooperate in the defense or prosecution of such Third-Party Claim. Such
cooperation will include the retention and (upon the Indemnifying Party’s
reasonable request) the provision to the Indemnifying Party of records and
information which are reasonably relevant to such Third-Party Claim, and making
employees and other representatives and advisors available on a mutually
convenient basis to provide additional information and explanation of any
information provided hereunder. Whether or not Seller will have assumed the
defense of a Third-Party Claim hereunder, no Buyer Indemnitee will admit any
liability with respect to, or settle, compromise or discharge, any Third-Party
Claim hereunder without the prior written consent of Seller (which consent will
not be unreasonably withheld, conditioned or delayed). Seller will act on behalf
of all Indemnifying Parties in the case of all Third-Party Claims with respect
to which Buyer is seeking indemnification pursuant to Section 9.02. The
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnified Party for any period during which the Indemnifying Party has
not assumed the defense of any Third-Party Claim.
9.06    Additional Indemnification Provisions. In the event that an Indemnifying
Party makes any payment to any Indemnified Party for indemnification for which
such Indemnified Party could have collected on a claim against a third party
(including under any contract and any insurance claims), the Indemnifying Party
will be entitled to pursue claims and conduct litigation on behalf of such
Indemnified Party and any of its successors, to pursue and collect on any
indemnification or other remedy available to such Indemnified Party thereunder
with respect to such claim and generally to be subrogated to the rights of such
Indemnified Party. Except pursuant to a written settlement agreed to by the
Indemnifying Party, the Indemnified Party will not waive or release any
contractual right to recover from a third party any Loss subject to
indemnification hereby without the prior written consent of the Indemnifying
Party. The Indemnified Party will, and will cause its Affiliates (including the
Company if the Company is an Affiliate) to, reasonably cooperate with the
Indemnifying Party, at the Indemnifying Party’s expense, with respect to any
such effort to pursue and collect with respect thereto.
9.07    Determination of Loss Amount.
(a)The amount of any Losses subject to indemnification under Section 9.02 and
Section 9.03 will be calculated net of (i) any Tax Benefits actually realized by
any party seeking indemnification hereunder arising from the deductibility of
such Losses in the Tax year in which such Losses are incurred or in the
immediately succeeding Tax year and (ii) any amounts recovered (less reasonable
attorneys’ fees and other expenses actually incurred by such Indemnified Party
in connection with such recovery) by any Indemnified Party or any of such
Indemnified Party’s Affiliates under or pursuant to any insurance policy, title
insurance policy, indemnity, reimbursement arrangement or contract pursuant to
or under which such Indemnified Party or such Indemnified Party’s Affiliates is
a party or has rights (collectively, “Alternative Arrangements”). For purposes
hereof, the Indemnified Party shall be deemed to recognize a tax benefit (“Tax
Benefit”) with respect to a taxable year if, and to the extent that, the
Indemnified Party’s cumulative liability for Taxes

37

--------------------------------------------------------------------------------




through the end of such taxable year, calculated by excluding any Tax items
attributable to the Losses from all taxable years, exceeds the Indemnified
Party’s actual, cumulative liability for Taxes through the end of such taxable
year, calculated by taking into account any Tax items attributable to the Losses
for all taxable years (to the extent permitted by relevant Tax law and treating
such Tax items as the last items claimed for any taxable year). The Indemnified
Party will seek full recovery under all Alternative Arrangements covering any
Loss to the same extent as such Indemnified Party would if such Loss were not
subject to indemnification hereunder. In the event that a recovery is made under
an Alternative Arrangement by any Indemnified Party and/or the Indemnified Party
recognizes a Tax Benefit, in each case, with respect to any Loss for which such
Indemnified Party has been indemnified hereunder, then a refund equal to the
aggregate amount of the recovery (less reasonable attorneys’ fees and other
expenses actually incurred by such Indemnified Party in connection with such
recovery) will be made promptly to the Indemnifying Party.
(b)In no event will an Indemnified Party be entitled to recover or make a claim
for punitive damages, except to the extent awarded against an Indemnified Party
in connection with a Third-Party Claim. Attorney, consultant, and other
professional fees and disbursements incurred by an Indemnified Party in
connection with this Article IX will be reasonable and based only on time
actually spent, which will be charged at no more than such professional’s
standard hourly rate.
(c)For the avoidance of doubt, no Buyer Indemnitee will be entitled to any
duplication of recoveries under this Agreement.
9.08    Exclusive Remedy.
(a)Buyer and Seller acknowledge and agree that, except in the case of fraud,
from and after the Closing, Section 9.02 and Section 9.03 shall be the sole and
exclusive remedies of Buyer and Seller, respectively, with respect to any and
all claims relating (directly or indirectly) to the subject matter of this
Agreement or the transactions contemplated hereby, regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or
otherwise.
(b)The parties hereto agree that the provisions in this Agreement relating to
indemnification, and the limits imposed on Buyer’s remedies with respect to this
Agreement and the transactions contemplated hereby (including Section 9.02 and
Section 9.03) were specifically bargained for between sophisticated parties and
were specifically taken into account in the determination of the amounts to be
paid to Seller hereunder.
9.09    Financing. The Company shall, and shall cause its Subsidiaries to, use
commercially reasonable efforts to cause its and their respective
representatives to, on a timely basis, provide all reasonable cooperation
requested by Buyer and/or any lender which has committed to provide Buyer with
any portion of Buyer’s financing that is used to consummate the transactions
contemplated by this Agreement that is reasonably necessary and customary to
assist Buyer in connection with such financing, but excluding the production of
new financial statements relating to the Company and its Subsidiaries and
causing its certified independent auditors to provide auditors’ reports and
customary comfort letters with respect to financial information relating to the
Company and its Subsidiaries; provided that such requested cooperation does not
unreasonably interfere with the

38

--------------------------------------------------------------------------------




ongoing operations of the Company and its Subsidiaries; provided further that
the Company and its Subsidiaries will not be required to produce and deliver any
financial statements or other financial information not currently in possession
of the Company and its Subsidiaries.
9.10    Tax Matters.
(a)Responsibility for Filing Tax Returns.
(i)Buyer will prepare or cause to be prepared, and timely file or cause to be
timely filed, all Tax Returns for the Company and its Subsidiaries that have not
been filed as of the Closing Date. Buyer will timely pay, or cause to be timely
paid, any amount shown as due on any Tax Return with respect to a Pre-Closing
Tax Period and be reimbursed for such payment by Seller, in accordance with
Section 9.02(e), to the extent Seller has an obligation to indemnify Buyer for
such Taxes under Section 9.02(a). Tax Returns with respect to a Pre-Closing Tax
Period shall be prepared in a manner consistent with the past custom and
practice of the Company and its Subsidiaries, except as otherwise required by
applicable law. At least thirty (30) days prior to the date on which each Tax
Return with respect to any Pre-Closing Tax Period is due, Buyer will submit such
Tax Return to Seller to provide Seller with an opportunity to review, reasonably
comment and consent (such consent not to be unreasonably withheld, conditioned
or delayed) on such Tax Return with ten (10) days of Seller’s receipt of such
Tax Return. Buyer shall not unreasonably withhold incorporation of Seller’s
comments. The Buyer and Seller shall negotiate in good faith with respect to any
disputed item in any Tax Return prepared under this Section 9.10(a)(i). If the
disputed item is not resolved within five (5) days, then Buyer and Seller shall
jointly engage a nationally recognized independent accounting firm reasonably
acceptable to Buyer and Seller (the “Accountant”) to resolve the disputed items,
within a reasonable time, taking into account the deadline for filing such Tax
Return. If any dispute with respect to any such Tax Return is not resolved prior
to the due date of such Tax Return, such Tax Return shall be filed in the manner
which Seller deems correct. Upon resolution of all such items, the relevant Tax
Return shall be adjusted (or amended, if necessary) to reflect such resolution
and shall be binding upon the parties without further adjustment. The costs,
fees and expenses of the Accountant shall be borne by Buyer and Seller under the
same methodology used in Section 1.02.
(ii)For the portion of the Closing Date after the Closing, other than the
transactions expressly contemplated hereby, Buyer will cause the Company and its
Subsidiaries to carry on their business only in the ordinary course in the same
manner as heretofore conducted. To the extent permitted by applicable law, the
Company and its Subsidiaries will elect with the relevant Taxing Authority to
treat for all purposes the Closing Date as the last day of a taxable period of
the Company and its Subsidiaries.
(iii)With respect to the preparation of Tax Returns pursuant to Section
9.10(a)(i), Buyer and Seller agree that, to the extent permitted under
applicable law, all Transaction Tax Deductions will be treated as properly
allocable to the Pre-Closing Tax Period and claimed as deductions in the Tax
Returns of the Company and its Subsidiaries for the Pre-Closing Tax Period that
ends on the Closing Date.

39

--------------------------------------------------------------------------------




(b)Tax Contests. The Buyer shall notify the Seller within ten (10) days of
receiving written notice of any Tax Contest relating to a Pre-Closing Tax
Period. Seller shall have the right to control the handling, disposition, and
settlement of any such Tax Contest. If Seller elects to control a Tax Contest,
(1) Buyer shall have the right to participate at its own expense in any such Tax
Contest, and (2) Seller shall not, without Buyer's consent, which consent shall
not be unreasonably withheld, conditioned, or delayed, agree to any settlement
with respect to such Tax Contest. Buyer shall control the handling, disposition,
and settlement of any Tax Contest the Seller elects not to control, provided
that (1) Seller shall have the right to participate at its own expense in any
such Tax Contest, and (2) Buyer shall not, without Seller's consent, which
consent shall not be unreasonably withheld, conditioned, or delayed, agree to
any settlement with respect to such Tax Contest. The Seller shall promptly
notify the Buyer if it decides to control the defense or settlement of any Tax
Contest that it is entitled to control pursuant to this Agreement.
(c)Books and Records; Cooperation. Without limiting Section 9.11, Buyer will,
and will cause its representatives to retain and provide Seller and its
representatives with reasonable access to all records or information that may be
relevant to its review of any pre-Closing Tax Return or any audit, examination
or proceeding by any Taxing Authority or judicial or administrative proceeding
relating to Taxes with respect to the Company or any of its Subsidiaries that
may result in an indemnification obligation pursuant to Section 9.02.
(d)Transfer Taxes. Buyer will pay, and will indemnify and hold Seller harmless
against, any real property transfer or gains tax, stamp tax, stock transfer tax,
or other similar Tax imposed on the Company, its Subsidiaries or Seller as a
result of the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”), and any penalties, interest or additions to Tax with respect
to the Transfer Taxes. Seller agrees to cooperate with Buyer in the filing of
any returns with respect to the Transfer Taxes, including promptly supplying any
information in its possession that is reasonably necessary to complete such
returns.
(e)Tax Elections. Buyer will not make any election under Code Section 338 or
Section 336 (or any similar provisions under state, local, or foreign law) with
respect to the acquisition of the Company and its Subsidiaries pursuant to this
Agreement.
(f)Amended Tax Returns; Tax Elections.
(i)From the date hereof until the earlier of the Closing Date or the termination
of this Agreement pursuant to Section 8.01, except to the extent consented to in
writing by Buyer (which consent will not be unreasonably withheld, conditioned
or delayed), the Company and its Subsidiaries will not make or change any
material election in respect of Taxes, adopt or change any accounting method in
respect of Taxes, file or amend any material Tax Return, enter into any closing
agreement, settle any claim or assessment in respect of Taxes, or consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes.
(ii)Buyer will not, without Seller’s prior written consent (which consent will
not be unreasonably withheld, conditioned or delayed), cause or permit the
Company or any of its Subsidiaries to (i) voluntarily approach any Tax authority
with respect to any

40

--------------------------------------------------------------------------------




Pre-Closing Tax Period or Taxes attributable to a Pre-Closing Tax Period or (ii)
extend the statute of limitations with respect to any Pre-Closing Tax Period.
(g)Tax Refunds. Except to the extent reflected as an asset in the final
calculation of Net Working Capital and except to the extent resulting from a
Transaction Tax Deduction, Seller will be entitled to any Tax refunds or credits
claimed in lieu of a refund that are received by Buyer, the Company or any of
its Subsidiaries, and any amounts credited against Tax to which Buyer, the
Company or any of its Subsidiaries becomes entitled in any Post-Closing Tax
Period, that relate to any Taxes of the Company or any of its Subsidiaries for a
Pre-Closing Tax Period. Buyer will pay over to Seller any such refund or the
amount of any such credit within fifteen (15) business days after actual receipt
of such refund or credit against Taxes. For the avoidance of doubt, the Purchase
Price include payment for the Transaction Tax Benefit and no other payment shall
be due to Seller in connection with any Transaction Tax Deduction.
(h)Straddle Period Allocation. To the extent it is necessary for purposes of
this Agreement to determine the allocation of Taxes among a Straddle Period, (i)
the amount of any Taxes based on or measured by income, receipts, payroll, sale,
or other transfer or assignment of property (real or personal, tangible or
intangible) of the Company and its Subsidiaries for the Pre-Closing Tax Period
will be determined based on an interim closing of the books as of the close of
business on the Closing Date and (ii) the amount of other Taxes of the Company
and its Subsidiaries for a Straddle Period that relates to the Pre-Closing Tax
Period will be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction, the numerator of which is the number of calendar days
in the taxable period ending on the Closing Date and the denominator of which is
the number of calendar days in such Straddle Period.
(i)Non-Avoidance. Buyer will not take any action with respect to the the Company
or its Subsidiaries that would cause the transactions contemplated by this
Agreement to constitute part of a transaction that is the same as, or
substantially similar to, the "Intermediary Transaction Tax Shelter" described
in Internal Revenue Service Notices 2001-16 and 2008-111.
9.11    Further Assurances. From time to time, as and when requested by any
party hereto and at such requesting party’s expense, any other party will
execute and deliver, or cause to be executed and delivered, all such documents
and instruments and will take, or cause to be taken, all such further or other
actions as such requesting party may reasonably deem necessary to evidence and
effectuate the transactions contemplated by this Agreement.
9.12    Additional Restricted Personnel. Between the date of this Agreement and
the Closing, the Chief Executive Officer of the Company and Buyer will work
together in good faith to (i) determine which key employees of the Company that
are direct reports of the Chief Executive Officer, if any, to execute a
non-compete agreements and (ii) use commercially reasonable efforts to cause any
such key employees to execute such non-compete agreements.



41

--------------------------------------------------------------------------------




9.13    Limitation on Distributions. Seller will not distribute to any
unitholder of Seller such unitholder’s portion of the Purchase Price unless and
until such unitholder has duly executed and delivered a counterpart signature to
the Limited Guaranty to each of Seller, Buyer and the Company. If a unitholder
of Seller has not so executed and delivered such counterpart signature, then
Seller will retain the funds that such unitholder executes a Limited Guaranty or
Seller no longer has any obligation to retain such funds under this Agreement or
no longer has any indemnification obligations hereunder.
9.14    Termination of Employment Arrangements. Seller shall be responsible for
any and all costs associated with the termination of the employment arrangements
of the individuals listed on Schedule 9.14 and shall indemnify and hold harmless
the Buyer Indemnitees for any such costs or any claims made by such employees
related to any such termination.
ARTICLE X
DEFINITIONS
10.01    Definitions. For purposes hereof, the following terms, when used herein
with initial capital letters, will have the respective meanings set forth
herein:
“Accountant” has the meaning set forth in Section 9.10(a).
“Acquisition Contract” has the meaning set forth in Section 4.09(a)(xiv).
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
“Affiliate Transactions” has the meaning set forth in Section 4.16.
“Agreed Accounting Principles” means the accounting principles and methodologies
set forth on Schedule 10.01(a).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Alternative Arrangements” has the meaning set forth in Section 9.07(a).
“Ancillary Agreements” means the Escrow and Paying Agent Agreement, the
Confidentiality, Non-Compete and Non-Solicit Agreement, the Limited Guaranty and
each other agreement, document, instrument or certificate to be executed in
connection with the transactions contemplated by this Agreement.
“Arbiter” has the meaning set forth in Section 1.02(d).
“Audax” means Audax Management Company, LLC, a Delaware limited liability
company.

42

--------------------------------------------------------------------------------




“Audax Fund III” means Audax Private Equity Fund III, L.P., a Delaware limited
partnership.
“Base Purchase Price” has the meaning set forth in Section 1.02(a)(i).
“Buyer” has the meaning set forth in the preamble to this Agreement.
“Buyer Fundamental Representations” means those representations and warranties
in Sections 5.01 (Organization and Power), 5.02 (Authorization; Valid and
Binding Agreement) and 5.06 (Brokerage).
“Buyer Indemnitees” has the meaning set forth in Section 9.02(a).
“Buyer’s Knowledge” has the meaning set forth in Section 11.03.
“Buyer’s Representatives” has the meaning set forth in Section 6.05.
“Cash” means, as of the close of business on the Closing Date (but before taking
into account the consummation of the transactions contemplated hereby), all cash
and cash equivalents of the Company and its Subsidiaries, in each case
determined in accordance with the GAAP, and consistent with its presentation on
Schedule 1.02(b). For the avoidance of doubt, Cash will be calculated net of
issued but uncleared checks, drafts and bank overdraft charges and will include
checks, other wire transfers and drafts deposited or available for deposit for
the account of the Company or its Subsidiaries.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Closing” has the meaning set forth in Section 1.03.
“Closing Date” has the meaning set forth in Section 1.03.
“Closing Statement” has the meaning set forth in Section 1.02(c).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble to this Agreement.
“Company 401(k) Plan” means any Pension Plan that is intended to satisfy the
requirements of Sections 401(a) and 401(k) of the Code.
“Company Affiliate Transaction” has the meaning set forth in Section 4.16.
“Company Permits” has the meaning set forth in Section 4.14(b).
“Company’s knowledge” has the meaning set forth in Section 11.03.
“Confidentiality Agreement” has the meaning set forth in Section 8.02.

43

--------------------------------------------------------------------------------




“Confidentiality, Non-Compete and Non-Solicit Agreement” has the meaning set
forth in Section 2.02(d).
“D&O Indemnified Person” has the meaning set forth in Section 7.02(a).
“Deductible” has the meaning set forth in Section 9.02(b)(i).
“Disclosure Schedules” means the disclosure schedules delivered by the parties
on the date hereof.
“Disputed Items” has the meaning set forth in Section 1.02(d).
“Electronic Delivery” has the meaning set forth in Section 11.18.
“Environmental Laws” means all applicable laws and regulations of a Governmental
Body concerning pollution or protection of the environment or human health (as
it relates to the management or exposure to Hazardous Substances), including all
those relating to the generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, discharge, release, threatened release,
control, or cleanup of any Hazardous Substances, as such of the foregoing are
promulgated and in effect on or prior to the Closing Date.
“ERISA” has the meaning set forth in Section 4.12(a).
“ERISA Affiliate” has the meaning set forth in Section 4.12(a).
"Escheat Amount" means $2,500,000.
“Escrow Account” means the account established by the Escrow and Paying Agent
pursuant to the terms of the Escrow and Paying Agent Agreement.
“Escrow Amount” means $10,500,000.
“Escrow Funds” means, as of any date of determination, the excess (if any) of
the Escrow Amount (disregarding any interest accrued on the Escrow Amount) minus
the sum of all distributions and other payments to any Person from the Escrow
Account paid pursuant to the terms of the Escrow and Paying Agent Agreement on
or prior to such date of determination.
“Escrow and Paying Agent” means JP Morgan Chase, N.A.
“Escrow and Paying Agent Agreement” means the Escrow and Paying Agent Agreement,
in the form of Exhibit A attached hereto, to be entered into by Buyer, Seller,
and the Escrow and Paying Agent.
“Estimated Purchase Price” has the meaning set forth in Section 1.02(b).
“Final Purchase Price” has the meaning set forth in Section 1.02(e).
“Financial Statements” has the meaning set forth in Section 4.05(a).

44

--------------------------------------------------------------------------------




“Foreign Benefit Plan” has the meaning set forth in Section 4.12(h).
“Fundamental Representations” means those representations and warranties in
Sections 3.01 (Organization and Power), 3.02 (Authorization; Valid and Binding
Agreement), 3.04 (Ownership), 4.01 (Organization and Corporate Power), 4.03(a)
(Authorization; Valid and Binding Agreement), 4.04 (Capitalization) and 4.18
(Brokerage).
“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof, applied in a manner consistent with the Company’s past
practice.
“General Cap” has the meaning set forth in Section 9.02(b)(ii).
“Governmental Body” means any federal, state, local, municipal, foreign or other
government or quasi-governmental authority or any department, agency,
commission, board, subdivision, bureau, agency, instrumentality, court or other
tribunal of any of the foregoing.
“Hazardous Substance” means petroleum or any hazardous substance as defined in
CERCLA or that is regulated or restricted under any other Environmental Law.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness” of any Person means all outstanding indebtedness (including
related accrued and unpaid interest, fees (including attorneys’ fees), penalties
and prepayment premiums or penalties) (i) for borrowed money; (ii) under a
credit facility; (iii) evidenced by any note, debenture, bonds, mortgages,
indentures or other debt security; (iv) under capital leases, determined in
accordance with GAAP; (v) for deferred purchase price for property and services
(excluding accounts payable and other current liabilities incurred in the
ordinary course of business); (vi) in respect of letters of credit to the extent
drawn (excluding performance guarantees for which no unsatisfied claims are
outstanding); and (vii) evidenced by guarantees or indemnities provided for
other Persons with respect to any item described in clauses (i) through (vi)
above. Notwithstanding the foregoing, Indebtedness of the Company and its
Subsidiaries does not include (A) any liability included in the definition of
Net Working Capital, (B) Seller Transaction Expenses or (C) any intercompany
obligations between or among the Company or any of its Subsidiaries.
“Indemnified Party” has the meaning set forth in Section 9.05(a).
“Indemnifying Party” has the meaning set forth in Section 9.05(a).
“Intellectual Property” has the meaning set forth in Section 4.10.
“Latest Balance Sheet” has the meaning set forth in Section 4.05(a).
“Lease” has the meaning set forth in Section 4.07(b).
“Leased Real Property” has the meaning set forth in Section 4.07(b).

45

--------------------------------------------------------------------------------




“Liens” means any lien, mortgage, security interest, pledge deposit or other
encumbrance.
“Limited Guaranty” has the meaning set forth in Section 2.02(d).
“Loss” or “Losses” has the meaning set forth in Section 9.02(a).
“Major Customers” has the meaning set forth in Section 4.23.
“Major Suppliers” has the meaning set forth in Section 4.23.
“Management Services Agreement” means that certain Amended and Restated
Management Services Agreement, dated July 1, 2013, by and between the Company
and Audax.
“Material Adverse Effect” means an event, change, occurrence, inaccuracy,
circumstance or development that, individually or in the aggregate, (i) has, or
would be reasonably expected to have, a material adverse effect on the condition
(financial or otherwise), business, operations, properties, assets, liabilities
or cash flows of the Company and its Subsidiaries taken as a whole or (ii)
materially impedes the Company’s ability to consummate the transactions
contemplated by this Agreement in accordance with its terms and applicable law,
except any adverse effect related to or resulting from (A) general business or
economic conditions affecting the industry in which the Company or any of its
Subsidiaries operates, (B) national or international political or social
conditions, including the engagement by the United States in hostilities or the
escalation thereof, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence or the escalation of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (C) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (D) changes in GAAP, (E) changes in laws, rules,
regulations, orders, or other binding directives issued by any Governmental
Body, or (F) the taking of any action requested by Buyer, or otherwise required
by this Agreement or the Ancillary Agreements, or the identity of Buyer or the
announcement of this Agreement, the Ancillary Agreements or the transactions
contemplated hereby or thereby; provided, that in the case of the foregoing
clauses (A), (B), (C), (D) and (E) if such effect disproportionately affects the
Company and its Subsidiaries as compared to other Persons or businesses that
operate in the industries in which the Company and its Subsidiaries operate,
then the disproportionate aspect of such effect may be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur.
“Material Contract” or “Material Contracts” has the meaning set forth in Section
4.09(b).
“Minor Claims” has the meaning set forth in Section 9.02(b)(i).
“Net Working Capital” means (i) all current assets (excluding Cash) of the
Company and its Subsidiaries as of the close of business on the Closing Date
(but before taking into account the consummation of the transactions
contemplated hereby except as set forth in the proviso below), minus (ii) all
current liabilities (excluding any items constituting Indebtedness or otherwise
included in the Purchase Price) of the Company and its Subsidiaries as of the
close of business on the Closing

46

--------------------------------------------------------------------------------




Date (but before taking into account the consummation of the transactions
contemplated hereby except as set forth in the proviso below), in each case
using the same line items set forth on Schedule 1.02(b) and calculated in
accordance with the Agreed Accounting Principles. For the avoidance of doubt,
the determination of Net Working Capital and the preparation of the Closing
Statement will take into account only those components (i.e., only those line
items) and adjustments reflected on Schedule 1.02(b) and used in calculating the
Net Working Capital Target. Further to the preceding sentence, the determination
of Estimated Purchase Price and Final Purchase Price will be in accordance with
the Agreed Accounting Principles (and without any change in or introduction of
any new reserves), and without duplication to any items counted in such
determination. The parties agree that the purpose of preparing and calculating
the Net Working Capital hereunder is to measure changes in Net Working Capital
without the introduction of new or different accounting methods, policies,
practices, procedures, classifications, judgments or estimation methodologies
from the Agreed Accounting Principles.
“Net Working Capital Target” means $87,800,000.
“NWC Threshold” has the meaning set forth in Section 1.02(b).
“Objections Statement” has the meaning set forth in Section 1.02(d).
“Other Antitrust Regulations” means all antitrust or competition laws of any
Governmental Body outside of the United States, including Competition Act
(Canada).
“Outside Date” has the meaning set forth in Section 8.01(d).
“Pension Plans” has the meaning set forth in Section 4.12(a).
“Permitted Liens” means (i) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by the Company or
one of its Subsidiaries and for which appropriate reserves have been established
in accordance with GAAP, (ii) mechanic’s, carriers’, workers’, repairers’ and
similar statutory Liens arising or incurred in the ordinary course of business
for amounts which are not delinquent and which are not, individually or in the
aggregate, significant, (iii) zoning, entitlement, building and other land use
regulations imposed by any Governmental Body having jurisdiction over the Leased
Real Property which are not violated by the current use and operation of the
Leased Real Property, (iv) covenants, conditions, restrictions, easements and
other similar matters of record affecting title to the Leased Real Property
which do not materially impair the occupancy or use of the Leased Real Property
for the purposes for which it is currently used or proposed to be used in
connection with the Company’s and its Subsidiaries’ businesses, (v) public roads
and highways, (vi) matters which would be disclosed by an inspection or accurate
survey of each parcel of real property, (vii) Liens arising under worker’s
compensation, unemployment insurance, social security, retirement and similar
legislation, (viii) purchase money Liens and Liens securing rental payments
under capital lease arrangements, (ix) licenses of Intellectual Property entered
into in the ordinary course of business and (x) Liens that will be terminated at
Closing in connection with the consummation of the transactions contemplated by
this Agreement.

47

--------------------------------------------------------------------------------




“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Body.
“Plans” has the meaning set forth in Section 4.12(a).
“Post-Closing Tax Period” means any taxable period or portion of any Straddle
Period that begins after the Closing Date.
“Pre-Closing Tax Period” means any taxable periods ending on or before the
Closing Date and the portion through the end of the Closing Date for of any
Straddle Period.
“Preliminary Closing Statement” has the meaning set forth in Section 1.02(b).
“Purchase Price” has the meaning set forth in Section 1.02(a).
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Affiliate Transaction” has the meaning set forth in Section 4.16.
“Seller Indemnitees” has the meaning set forth in Section 9.03(a).
“Seller Transaction Expenses” means the aggregate unpaid fees and expenses of
attorneys, accountants, investment bankers and other advisors of Seller or the
Company relating to the transactions contemplated hereby including, but not
limited to, the unpaid fees and expenses of (i) BlackArch Partners for
investment banking services for the Company, (ii) Imperial Capital, LLC for
investment banking services for the Company and (iii) Kirkland & Ellis LLP for
legal services to the Company.
“Shares” has the meaning set forth in the preamble to this Agreement.
“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons is allocated a majority of partnership, association or other business
entity gains or losses or otherwise control the managing director, managing
member,

48

--------------------------------------------------------------------------------




general partner or other managing Person of such partnership, association or
other business entity. Unless the context requires otherwise, each reference to
a Subsidiary will be deemed to be a reference to a Subsidiary of the Company.
“Tax” or “Taxes” means all taxes imposed of any nature, including any federal,
provincial, state, local, municipal or foreign net or gross income, gross
receipts, capital stock, franchise, profits or excess profits, withholding,
social security, employment, unemployment, disability, severance, occupation,
prohibited transaction, real property, ad valorem/personal property, stamp,
excise, customs, occupation, sales, use, transfer, value added, alternative or
add-on minimum, goods and services, estimated or other tax assessment,
governmental charge, duty, and imposition (in each case, in the nature of a
tax), including any interest, penalty or addition thereto.
“Tax Benefit” has the meaning set forth in Section 9.07(a).
“Tax Contest” means any Tax audit, suit, examination, investigation, dispute,
contest, litigation, defense or other proceeding with or against any Taxing
Authority.
“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any Taxing Authority.
“Taxing Authority” means any Governmental Body or other authority in connection
with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.
“Third-Party Claim” has the meaning set forth in Section 9.05(a).
“Transfer Taxes” has the meaning set forth in Section 9.10(d).
“Transaction Tax Benefit Amount” shall mean $4,400,000.
“Transaction Tax Deduction” means any item of loss, deduction, or credit
resulting from or attributable to fees, costs and expenses of the Company or any
of its Subsidiaries permissible under applicable law and related to or arising
out of the transactions contemplated by this Agreement or reflected as a
liability on the Closing Statement, including any loss, deduction or credit
resulting from any employee bonuses, debt prepayment fees or capitalized debt
costs, including any Seller Transaction Expenses or amounts that would be Seller
Transaction Expenses except for the fact that such expenses were paid prior to
Closing; provided that an election under Revenue Procedure 2011-29, 2011-18 IRB
shall be made to treat 70% of any success-based fees that were paid by or on
behalf of the Company and its Subsidiaries as an amount that did not facilitate
the transactions contemplated under this Agreement and therefore 70% of such
costs shall be treated as deductible for purposes of this definition.
“U.S. Export Control Law” has the meaning set forth in Section 4.22.
“U.S. Sanctions Law” has the meaning set forth in Section 4.22.

49

--------------------------------------------------------------------------------




“Welfare Plans” has the meaning set forth in Section 4.12(a).
10.02    Other Definitional Provisions
(a)Accounting terms which are not otherwise defined in this Agreement have the
meanings given to them under GAAP. To the extent that the definition of an
accounting term defined in this Agreement is inconsistent with the meaning of
such term under GAAP, the definition set forth in this Agreement will control.
(b)Any reference to any particular Code section or any other law or regulation
will be interpreted to include any revision of or successor to that section
regardless of how it is numbered or classified.
(c)All references in this Agreement to Exhibits, Disclosure Schedules, Articles,
Sections, subsections and other subdivisions refer to the corresponding
Exhibits, Disclosure Schedules, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. The
table of contents and the titles appearing at the beginning of any Articles,
Sections, subsections or other subdivisions of this Agreement and the Exhibits
are for convenience only, do not constitute any part of this Agreement or such
Exhibit, and will be disregarded in construing the language hereof.
(d)Exhibits and Disclosure Schedules to this Agreement are incorporated herein
for all purposes.
(e)The words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and
words of similar import, refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The words “this Article,”
“this Section” and “this subsection,” and words of similar import, refer only to
the Article, Section or subsection hereof in which such words occur.
(f)All references to “$” and dollars will be deemed to refer to United States
currency unless otherwise specifically provided.
(g)Pronouns in masculine, feminine or neuter genders will be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form will be construed to include the plural and
vice versa, unless the context otherwise requires.
(h)The word “threatened” means threatened in writing.
(i)All references to days or months will be deemed references to calendar days
or months unless otherwise expressly specified.

50

--------------------------------------------------------------------------------




ARTICLE XI
MISCELLANEOUS
11.01    Press Releases and Communications; Use of Company Name.
(a)No press release or public announcement related to this Agreement or the
transactions contemplated herein or, prior to the Closing, any other
announcement or communication to the employees, customers or suppliers of the
Company or any of its Subsidiaries, will be issued or made by any party hereto
without the joint approval of Buyer and Seller, unless required by law (in the
reasonable opinion of counsel) or any listing agreement with any national
securities exchange, in which case Buyer and Seller will have the right to
review and comment on such press release, announcement or communication prior to
its issuance, distribution or publication. For the avoidance of doubt, the
parties hereto acknowledge and agree that Audax and its Affiliates (except for
the Company and its Subsidiaries) may provide general information about the
subject matter of this Agreement and the Company and its Subsidiaries (including
its and their performance and improvements) in connection with Audax’ or its
Affiliates’ fund raising, marketing, informational or reporting activities.
Notwithstanding anything contained herein to the contrary, in no event will
Buyer or, after the Closing, the Company have any right to use Audax’ name or
mark, or any abbreviation, variation or derivative thereof, in any press
release, public announcement or other public document or communication without
the express written consent of Audax.
(b)Effective as of the Closing Date, the Company hereby grants, on behalf of
itself and its Subsidiaries, and will cause each of its Subsidiaries to grant,
to Audax and its respective Affiliates and each of their respective successors
and assigns a non-exclusive, perpetual, royalty-free, worldwide right and
license to use the name and related marks and logos of the Company and each of
its Subsidiaries on its printed materials and website and in other forms and
media for the sole purpose of identifying the prior ownership of, or Audax’ and
any of its Affiliates’ current or former interest in, the Company or any of its
Subsidiaries.
11.02    Expenses. Except as otherwise expressly provided herein (including
Sections 2.03(g) and 7.02(b)), and except for the filing fees and expenses under
the HSR Act or Other Antitrust Regulations which shall be split by Seller and
Buyer, each party will each pay its own expenses (including attorneys’ and
accountants’ fees and expenses) in connection with the negotiation of this
Agreement, the performance of its obligations hereunder and the consummation of
the transactions contemplated by this Agreement (whether consummated or not).
11.03    Knowledge Defined. As used in this Agreement, (a) the term “the
Company’s knowledge” means the actual knowledge of the following executive
officers of the Company: Pat Comunale, James Rothstein and Heather Aberle, after
inquiry of their immediate direct reports and (b) the term “Buyer’s Knowledge”
means the actual knowledge of following executive officers of Buyer: Bob Eck,
Ted Dosch, Rod Shoemaker and Bill Galvin.
11.04    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (a) when personally delivered, (b)
when transmitted via telecopy (or other facsimile device) to the number set out
below if the sender on the same day sends a confirming copy of such

51

--------------------------------------------------------------------------------




notice by a recognized overnight delivery service (charges prepaid), (c) the day
following the day (except if not a business day then the next business day) on
which the same has been delivered prepaid to a reputable national overnight air
courier service or (d) the third business day following the day on which the
same is sent by certified or registered mail, postage prepaid. Notices, demands
and communications, in each case to the respective parties, will be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:
Notices to Buyer (and, after the Closing, the Company):
 
Anixter Inc.
c/o Anixter International Inc.
2301 Patriot Boulevard
Glenview, Illinois 60026
Telephone:
Facsimile:
Attn: General Counsel
 
with a copy to (which will not constitute notice):
 
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 407-0700
Facsimile: (312) 407-0411
Attn: Shilpi Gupta
 
Notices to Seller:
 
Tri-NVS Holdings, LLC
c/o Audax Management Company, LLC
101 Huntington Avenue
Boston, Massachusetts 02199
Telephone: (617) 859-1500
Facsimile: (617) 859-1600
Attn: John J. Mitchell
 


52

--------------------------------------------------------------------------------




with a copy to (which will not constitute notice):
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Telephone:
Facsimile: (312) 862-2200
Attn: Jeffrey Seifman, P.C. 
           Kevin W. Mausert
 
Notices to Company (prior to the Closing):
 
Tri-Northern Acquisition Holdings, Inc.
135 Crossways Park Drive, Suite 101
Woodbury, NY 11797
Telephone:
Facsimile: (516) 921-2367
Attn: Chief Executive Officer
 
with a copy to (which will not constitute notice):
 
Audax Management Company, LLC
101 Huntington Avenue
Boston, Massachusetts 02199
Facsimile: (617) 859-1600
Attn: General Counsel
 
and:
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Facsimile: (312) 862-2200
Attn: Jeffrey Seifman, P.C. 
           Kevin W. Mausert

11.05    Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
any party hereto without the prior written consent of the other parties hereto;
provided that Buyer may, upon written notice to Seller, assign all or part of
its rights and obligations under this Agreement to an Affiliate, but no such
assignment shall relieve Buyer of its obligations under this Agreement.
11.06    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will

53

--------------------------------------------------------------------------------




be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, and the parties will amend or otherwise modify this Agreement to
replace any prohibited or invalid provision with an effective and valid
provision that gives effect to the intent of the parties to the maximum extent
permitted by applicable law.
11.07    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any Person.
The Disclosure Schedules have been arranged for purposes of convenience in
separately numbered sections corresponding to sections of this Agreement;
provided however, each section of the Disclosure Schedules will be deemed to
incorporate by reference all information disclosed in any other section of the
Disclosure Schedules to which the applicability of such disclosure is reasonably
apparent. Capitalized terms used in the Disclosure Schedules and not otherwise
defined therein have the meanings given to them in this Agreement. The
specification of any dollar amount or the inclusion of any item in the
representations and warranties contained in this Agreement or the Disclosure
Schedules or Exhibits is not intended to imply that the amounts, or higher or
lower amounts, or the items so included, or other items, are or are not required
to be disclosed (including whether such amounts or items are required to be
disclosed as material or threatened) or are within or outside of the ordinary
course of business, and no party will use the fact of the setting of the amounts
or the fact of the inclusion of any item in this Agreement or the Disclosure
Schedules or Exhibits in any dispute or controversy between the parties as to
whether any obligation, item or matter not described or included in this
Agreement or in any Disclosure Schedule or Exhibit is or is not required to be
disclosed (including whether the amount or items are required to be disclosed as
material or threatened) or is within or outside of the ordinary course of
business for purposes of this Agreement. The information contained in this
Agreement and in the Disclosure Schedules and Exhibits hereto is disclosed
solely for purposes of this Agreement, and no information contained herein or
therein will be deemed to be an admission by any party hereto to any third party
of any matter whatsoever (including any violation of law or breach of contract).
11.08    Amendment and Waiver. Any provision of this Agreement may be amended or
waived only in a writing signed by Buyer, the Company and Seller; provided that
(a) Section 7.02 will not be amended or waived without the consent of a majority
of the D&O Indemnified Persons and (b) Section 11.01 will not be amended or
waived without the consent of Audax. No waiver of any provision hereunder or any
breach or default thereof will extend to or affect in any way any other
provision or prior or subsequent breach or default.
11.09    Complete Agreement. This Agreement and the documents referred to herein
(including the Confidentiality Agreement) contain the complete agreement by,
between and among the parties and supersede any prior understandings, agreements
or representations by, between or among the parties, written or oral, which may
have related to the subject matter hereof in any way. The parties agree that
prior drafts of this Agreement and of any provision herein will be deemed to not
provide any evidence as to the meaning of any provision hereof or the intent of
the parties with respect hereto and that such drafts will be deemed joint work
product of the parties. The parties hereto have voluntarily agreed to define
their rights, liabilities and obligations respecting the sale

54

--------------------------------------------------------------------------------




and purchase of the Company pursuant to the express terms and provisions of this
Agreement. Furthermore, the parties each hereby acknowledge that this Agreement
embodies the justifiable expectations of sophisticated parties derived from
arm’s-length negotiations; all parties to this Agreement specifically
acknowledge that no party has any special relationship with another party that
would justify any expectation beyond that of an ordinary buyer and an ordinary
seller in an arm’s-length transaction.
11.10    Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), any one of which need not contain the
signatures of more than one party, but all such counterparts taken together will
constitute one and the same instrument.
11.11    Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or any Ancillary Agreement or the negotiation, execution or
performance of this Agreement or any Ancillary Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or any Ancillary
Agreement) will be governed by and construed in accordance with the internal
laws of the State of Delaware applicable to agreements executed and performed
entirely within such State.
11.12    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. SUBJECT TO SECTION 1.02
(WHICH WILL GOVERN ANY DISPUTE ARISING THEREUNDER), THE PARTIES TO THIS
AGREEMENT SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS LOCATED IN
WILMINGTON, DELAWARE OR THE COURTS OF THE UNITED STATES LOCATED IN WILMINGTON,
DELAWARE IN RESPECT OF THE INTERPRETATION, CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF THE PROVISIONS OF THIS AGREEMENT AND ANY ANCILLARY AGREEMENT,
AND AGREE NOT TO ASSERT, ANY DEFENSE IN ANY SUCH ACTION FOR THE INTERPRETATION,
CONSTRUCTION, VALIDITY OR ENFORCEMENT OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT THAT THEY ARE NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE
BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR THAT THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS OR THAT THEIR
PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, OR THAT THE VENUE OF THE ACTION IS IMPROPER. SERVICE OF
PROCESS WITH RESPECT THERETO MAY BE MADE UPON BUYER BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS
PROVIDED IN SECTION 11.04.
11.13    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF

55

--------------------------------------------------------------------------------




OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.13.
11.14    No Third Party Beneficiaries. Except for Sections 7.02, 9.02, 9.03 and
11.01, which are intended to benefit, and be enforceable by, the parties
specified therein, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement.
11.15    Representation of Seller and its Affiliates. Buyer agrees, on its own
behalf and on behalf of the Buyer Indemnitees, that, following the Closing,
Kirkland & Ellis LLP may serve as counsel to Seller and its Affiliates in
connection with any matters related to this Agreement and the transactions
contemplated hereby, including any litigation, claim or obligation arising out
of or relating to this Agreement or the transactions contemplated by this
Agreement notwithstanding any representation by Kirkland & Ellis LLP prior to
the Closing date of the Company and/or any of its Subsidiaries. Buyer and the
Company (on behalf of itself and its Subsidiaries) hereby (i) waive any claim
they have or may have that Kirkland & Ellis LLP has a conflict of interest or is
otherwise prohibited from engaging in such representation and (ii) agree that,
in the event that a dispute arises after the Closing between Buyer, the Company
or any of its Subsidiaries and Seller or any of its Affiliates, Kirkland & Ellis
LLP may represent the Seller or any of its Affiliates in such dispute even
though the interests of such Person(s) may be directly adverse to Buyer, the
Company or its Subsidiaries and even though Kirkland & Ellis LLP may have
represented the Company or its Subsidiaries in a matter substantially related to
such dispute. Buyer represents that Buyer’s own attorney has explained and
helped Buyer evaluate the implications and risks of waiving the right to assert
a future conflict against Kirkland & Ellis LLP, and Buyer’s consent with respect
to this waiver is fully informed. Buyer and the Company (on behalf of itself and
its Subsidiaries) also further agree that, as to all communications among
Kirkland & Ellis LLP and the Company, its Subsidiaries, and Seller or Seller’s
Affiliates and representatives, that relate in any way to the transactions
contemplated by this Agreement, the attorney client privilege and the
expectation of client confidence belongs to Seller and may be controlled by
Seller and will not pass to or be claimed by Buyer, the Company or any of its
Subsidiaries. In addition, if the Closing occurs, all of the client files and
records in the possession of Kirkland & Ellis LLP related to this Agreement and
the transactions contemplated hereby will continue to be property of (and be
controlled by) Seller and none of the Company or its Subsidiaries will retain
any copies of such records or have any access to them. Notwithstanding the
foregoing, in the event that a dispute arises between Buyer, the Company or any
of its Subsidiaries and a third party other than a party to this Agreement after
the Closing, the Company and its Subsidiaries may assert the attorney client
privilege to prevent

56

--------------------------------------------------------------------------------




disclosure of confidential communications by Kirkland & Ellis LLP to such third
party; provided, however, that neither the Company or any of its Subsidiaries
may waive such privilege without the prior written consent of Seller.
11.16    No Additional Representations; Disclaimer; Non-Recourse.
(a)Buyer acknowledges that it has conducted an independent investigation and
verification of the financial condition, results of operations, assets,
liabilities, properties and projected operations of the Company and its
Subsidiaries, and, in making its determination to proceed with the transactions
contemplated by this Agreement, Buyer has relied solely on the results of its
own independent investigation and verification and the representations and
warranties of Seller and the Company expressly and specifically set forth in
Article III and Article IV of this Agreement, respectively, as qualified by the
Disclosure Schedules. The representations and warranties of Seller and the
Company expressly and specifically set forth in Article III and Article IV of
this Agreement, as qualified by the Disclosure Schedules, constitute the sole
and exclusive representations, warranties, and statements of any kind of any of
Seller and the Company to Buyer in connection with the transactions contemplated
hereby, and Buyer understands, acknowledges and agrees that all other
representations, warranties, and statements of any kind or nature expressed or
implied (including any relating to the future or historical financial condition,
results of operations, prospects, assets or liabilities of the Company or any of
its Subsidiaries, or the quality, quantity or condition of the Company’s or its
Subsidiaries’ assets) are specifically disclaimed by the Company and Seller,
including as set forth on Schedule 11.16. No Person is asserting the truth of
any representation and warranty set forth in this Agreement; rather the parties
have agreed that should any representations and warranties of any party prove
untrue, the other party will have the specific rights and remedies herein
specified as the exclusive remedy therefor, but that no other rights, remedies
or causes of action (whether in law or in equity or whether in contract or in
tort) are permitted to any party hereto as a result of the untruth of any such
representation and warranty. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER AND THE COMPANY SET FORTH IN THIS AGREEMENT, NEITHER THE COMPANY NOR
SELLER MAKES OR PROVIDES, AND BUYER HEREBY WAIVES, ANY WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE QUALITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, CONFORMITY TO SAMPLES, OR CONDITION OF THE COMPANY’S
OR ITS SUBSIDIARIES’ ASSETS OR ANY PART THEREOF. BUYER SPECIFICALLY ACKNOWLEDGES
AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER AND THE
COMPANY SET FORTH IN ARTICLE III AND ARTICLE IV, RESPECTIVELY, (X) BUYER IS
ACQUIRING THE COMPANY ON AN “AS IS, WHERE IS” BASIS AND (Y) NONE OF THE COMPANY,
SELLER OR ANY OTHER PERSON (INCLUDING, ANY STOCKHOLDER, MEMBER, OFFICER,
DIRECTOR, EMPLOYEE OR AGENT OF ANY OF THE FOREGOING, WHETHER IN ANY INDIVIDUAL,
CORPORATE OR ANY OTHER CAPACITY) IS MAKING, AND BUYER IS NOT RELYING ON, ANY
REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS OF ANY KIND WHATSOEVER, WHETHER
ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER
CONCERNING THE COMPANY OR ANY OF ITS SUBSIDIARIES, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACCURACY OR COMPLETENESS OF ANY

57

--------------------------------------------------------------------------------




INFORMATION PROVIDED TO (OR OTHERWISE ACQUIRED BY) BUYER OR ANY OF BUYER’S
REPRESENTATIVES.
(b)Other than as provided in the Limited Guaranty, this Agreement may only be
enforced against, and any claim or suit based upon, arising out of, or related
to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the named parties to this Agreement and
then only with respect to the specific obligations set forth herein with respect
to the named parties to this Agreement. No Person who is not a named party to
this Agreement, including any past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of the Company, Seller or any of their respective Affiliates,
will have or be subject to any liability or indemnification obligation (whether
in contract or in tort) to Buyer or any other Person resulting from (nor will
Buyer have any claim with respect to) (i) the distribution to Buyer, or Buyer’s
use of, or reliance on, any information, documents, projections, forecasts or
other material made available to Buyer in certain “data rooms,” confidential
information memoranda or management presentations in expectation of, or in
connection with, the transactions contemplated by this Agreement, or (ii) any
claim based on, in respect of, or by reason of, the sale and purchase of the
Company, including any alleged non-disclosure or misrepresentations made by any
such Persons, in each case, regardless of the legal theory under which such
liability or obligation may be sought to be imposed, whether sounding in
contract or tort, or whether at law or in equity, or otherwise; and each party
hereto waives and releases all such liabilities and obligations against any such
Persons.
(c)In connection with the investigation by Buyer of the Company and its
Subsidiaries, Buyer has received or may receive from the Company and/or its
Subsidiaries certain projections, forward-looking statements and other forecasts
and certain business plan information. Buyer acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that Buyer is familiar with such uncertainties, that
Buyer is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans), and that Buyer will
have no claim against anyone with respect thereto. Accordingly, Buyer
acknowledges that neither the Company, Seller, nor any member, officer,
director, employee or agent of any of the foregoing, whether in an individual,
corporate or any other capacity, make any representation, warranty, or other
statement with respect to, and Buyer is not relying on, such estimates,
projections, forecasts or plans (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans), and Buyer agrees
that it has not relied thereon.
11.17    Conflict Between Transaction Documents. Except as otherwise set forth
in this Agreement, the parties hereto agree and acknowledge that to the extent
any terms and provisions of this Agreement are in any way inconsistent with or
in conflict with any term, condition or provision of any other agreement,
document or instrument contemplated hereby, this Agreement will govern and
control.
11.18    Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms of this Agreement, and that money damages or other
legal remedies would not be an adequate

58

--------------------------------------------------------------------------------




remedy for any such damages. Accordingly, the parties hereto acknowledge and
hereby agree that each party shall be entitled to specifically enforce the terms
and provision of this Agreement to prevent breaches or threatened breaches of,
or to enforce compliance with, the covenants and obligations of the other
parties under this Agreement, in addition to any other remedy to which such
party is entitled at law or in equity, including such party’s right to terminate
this Agreement pursuant to Article VIII and to seek money damages. Each party
hereto agrees not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches or threatened
breaches of this Agreement. Each party hereto waives (i) any defenses in any
action for specific performance, including the defense that a remedy at law
would be adequate and (ii) any requirement under any law to post a bond or other
security as a prerequisite to obtaining equitable relief.
11.19    Electronic Delivery. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), will be treated
in all manner and respects as an original agreement or instrument and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto will
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument will raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.
11.20    Buyer Deliveries. Any document or item will be deemed “delivered”,
“provided” or “made available” within the meaning of this Agreement if such
document or item (i) is included in the electronic data room, (ii) actually
delivered or provided to the Buyer or any of Buyer’s Representatives or (iii)
made available upon request, including at the Company’s or any of its
Subsidiaries’ offices.
* * * * * *



59

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the day and year first above written.
SELLER:
 
 
TRI-NVS HOLDINGS, LLC
 
 
 
 
By:
/s/ John J. Mitchell
Name: John J. Mitchell
Title: Vice President and Secretary
 
 
 
 
COMPANY:
 
 
TRI-NORTHERN ACQUISITION
HOLDINGS, INC.
 
 
 
 
By:
/s/ Patsy Comunale
Name: Patsy Comunale
Title: Chief Executive Officer and President
 
 
 
 
BUYER:
 
 
ANIXTER INC.
 
 
 
 
By:
/s/ Theodore A. Dosch
Name: Theodore A. Dosch
Title: Executive Vice President - Finance
 and Chief Financial Officer








Signature page to Stock Purchase Agreement

